UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31,2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51772 Cardica, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3287832 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 900 Saginaw Drive Redwood City, California (Address of Principal Executive Offices) (Zip Code) (650)364-9975 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [x] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.): Yes [] No [x] On May 5, 2011, there were 26,635,115 shares of common stock, par value $0.001 per share, of Cardica, Inc. outstanding. CARDICA, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 INDEX PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) a. Condensed Balance Sheets at March 31, 2011 and June 30, 2010 3 b. Condensed Statements of Operations for the three and nine months ended March 31, 2011 and 2010 4 c. Condensed Statements of Cash Flows for the nine months ended March 31, 2011 and 2010 5 d. Notes to Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION Item 1A. Risk Factors 21 Item 6. Exhibits 39 SIGNATURES 40 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARDICA, INC. CONDENSED BALANCE SHEETS (In thousands, except share and per share data) March 31, 2011 June 30, 2010 (unaudited) (audited) Assets Current assets Cash and cash equivalents $ $ Short-term investments — Accounts receivable Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Other non-current assets 93 — Total assets $ $ Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Accrued compensation Other accrued liabilities Current portion of deferred revenue Deferred rent — 27 Note payable — Total current liabilities Deferred revenue, net of current portion — Other non-current liabilities 45 31 Total liabilities Commitments and contingencies Stockholders' equity Common stock, $0.001 par value, 65,000,000 shares authorized 26,234,965 and 24,005,813 shares issued and outstanding at March 31, 2011 and June 30, 2010, respectively 26 24 Additional paid-in capital Treasury stock at cost 66,227 shares at March 31, 2011 and June 30, 2010 ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the condensed financial statements. 3 CARDICA, INC. CONDENSED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three months ended Nine months ended March 31, March 31, Net revenue Product sales, net $ License and development revenue 84 — Royalty revenue 19 20 57 67 Total net revenue Operating costs and expenses Cost of product sales Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Interest income 4 9 19 28 Interest expense — ) ) ) Other income (expense) 6 (1 ) 14 7 Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per common share See accompanying notes to the condensed financial statements. 4 CARDICA, INC. CONDENSED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine months ended March 31, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Loss on disposal of property and equipment — 53 Stock-based compensation expenses Changes in assets and liabilities: Accounts receivable 59 Prepaid expenses and other assets 3 Inventories Restricted cash 50 Accounts payable and other accrued liabilities (198 ) Accrued compensation Deferred revenue (124 ) Deferred rent (27 ) 6 Net cash provided by (used in) operating activities (5,587 ) Investing activities: Purchases of property and equipment (72 ) (340 ) Purchases of short term investments (250 ) — Net cash used in investing activities (322 ) (340 ) Financing activities: Proceeds from issuance of common stock pursuant to the exercise of stock options for cash 5 Net proceeds from other issuances of common stock Payment of note payable (1,400 ) — Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of noncash investing and financing activities: Common stock issued in connection with entering into a common stock purchase agreement $ $ — See accompanying notes to the condensed financial statements. 5 CARDICA, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2011 (unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Cardica, Inc. (“Cardica”, the “Company”, “we”, “our” or “us”) was incorporated in the state of Delaware on October15, 1997, as Vascular Innovations, Inc. On November26, 2001, the Company changed its name to Cardica, Inc. Historically, the Company’s business focused on the design, manufacture and marketing of proprietary automated anastomotic systems used by cardiac surgeons to perform coronary bypass surgery. The Company has re-focused its business on the development of an endoscopic microcutter product line intended for use by thoracic, bariatric, colorectal and general surgeons. The Company is developing the Microcutter XPRESS™ 30 (formerly referred to as the Cardica Microcutter ES8), a multi-fire endolinear microcutter device based on the Company’s proprietary “staple-on-a-strip” technology, which would expand the Company’s commercial opportunity into additional surgical markets.In addition, the Company is developing the Microcutter XPRESS™ 45 (formerly referred to as the Cardica Microcutter ES8), the Microcutter XCHANGE™ 30 (formerly referred to as the Cardica Microcutter MES5), the Microcutter FLEXCHANGE™ 30, a planned device with a flexible shaft to facilitate endoscopic procedures requiring cutting and stapling, and the Microcutter XPRESS™ 60, a planned cutting and stapling device specifically designed for the bariatric and thoracic surgery markets. Basis of Presentation The accompanying unaudited condensed financial statements of Cardica have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The unaudited interim financial statements have been prepared on the same basis as the annual financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments necessary for the fair statement of balances and results have been included. The results of operations of any interim period are not necessarily indicative of the results of operations for the full year or any other interim period. The accompanying condensed financial statements should be read in conjunction with the audited financial statements and notes thereto for the fiscal year ended June30, 2010 included in the Company’s Form 10-K filed with the Securities and Exchange Commission on September24, 2010. Use of Estimates The preparation of financial statements in conformity with GAAP generally requires management to make estimates and assumptions that affect the amounts reported in the financial statements. Actual results could differ from these estimates. Revenue Recognition The Company recognizes revenue when four basic criteria are met: (1) persuasive evidence of an arrangement exists; (2) title or rights have transferred; (3) the fee is fixed or determinable; and (4) collectability is reasonably assured. The Company uses contracts and customer purchase orders to determine the existence of an arrangement. The Company uses contractual terms, shipping documents and third-party proof of delivery to verify that title or rights have transferred. The Company assesses whether the fee is fixed or determinable based upon the terms of the agreement associated with the transaction. To determine whether collection is probable, the Company assesses a number of factors, including past transaction history with the customer and the creditworthiness of the customer. If the Company determines that collection is not reasonably assured, then the recognition of revenue is deferred until collection becomes reasonably assured, which is generally upon receipt of payment. The Company records product sales net of estimated product returns and discounts from the list prices for its products. The amounts of product returns and the discount amounts have not been material to date. The Company includes shipping and handling costs in cost of product sales. 6 The Company adopted Accounting Standards Update, or ASU, No. 2010-17, which addresses the milestone method of revenue recognition on July 1, 2010, as required.Payments that are contingent upon the achievement of a substantive milestone are recognized in their entirety in the period in which the milestone is achieved subject to satisfaction of all revenue recognition criteria at that time.Revenue generated from license fees and performing development services are recognized when they are earned and non-refundable upon receipt or upon incurrence of the related development expenses in accordance with contractual terms, based on the actual costs incurred to date plus overhead costs for certain project activities. Amounts paid but not yet earned on a project are recorded as deferred revenue until such time as the related development expenses, plus overhead costs for certain project activities, are incurred. The Company adopted ASU No. 2009-13, which addresses the accounting for multiple-element arrangements on July 1, 2010, as required.The guidance was adopted on a prospective basis and so is effective for all new or materially modified multiple-element arrangements that the Company enters into subsequent to July 1, 2010 including the arrangement with Intuitive Surgical Operations, Inc. (“Intuitive Surgical”) that the Company entered into on August 16, 2010.This guidance removes the requirement for objective and reliable evidence of fair value of the undelivered items in order to separate a deliverable into a separate unit of accounting.It also changes the allocation method such that the relative-selling-price method must be used to allocate arrangement consideration to the units of accounting in an arrangement. The adoption of this guidance has had a material effect upon the revenue recognized for the three and nine months ended March 31, 2011 and will have a material effect upon the revenue recognized in future periods related to the arrangement with Intuitive Surgical. Inventories Inventories are recorded at the lower of cost or market on a first-in, first-out basis. The Company periodically assesses the recoverability of all inventories, including materials, work-in-process and finished goods, to determine whether adjustments for impairment are required. Inventory that is obsolete or in excess of forecasted usage is written down to its estimated net realizable value based on assumptions about future demand and market conditions.Reduced demand may result in the need for inventory write-downs in the near term. Inventory write-downs are charged to cost of product sales and establish a lower cost basis for the inventory. NOTE 2 - STOCKHOLDERS' EQUITY Common Stock On August 16, 2010, the Company entered into a Stock Purchase Agreement with Intuitive Surgical pursuant to which Intuitive Surgical paid $3.0 million to purchase from the Company an aggregate of 1,249,541 newly-issued shares of the Company’s common stock (the “Stock Issuance”).The net proceeds recorded to stockholders’ equity based upon the fair value of the common stock on August 16, 2010 were approximately $2.0 million after offering expenses.See Note 7, License, Development and Commercialization Agreements, for a discussion of the accounting treatment of the premium paid of $1.0 million, which is the amount Intuitive Surgical paid above the fair market value of the Company’s stock on the date of the agreement. There were no underwriters or placement agents involved with the Stock Issuance, and no underwriting discounts or commissions or similar fees were payable in connection with the Stock Issuance. Under the associated Registration Rights Agreement between the Company and Intuitive Surgical, the Company is required to meet certain obligations with respect to (1) filing a registration statement with the Securities and Exchange Commission pertaining to all common stock issued to Intuitive Surgical, and (2) using its reasonable best efforts to cause the registration statement to be declared effective within a specified number of days after filing the registration statement. If these requirements are not met or if, after its effective date, such registration statement ceases for any reason to be effective for a specified number of days within a given period of time, the Company is required to pay to Intuitive Surgical (or the holder of the shares subject to the rights, if such rights have been transferred), as liquidated damages and not as a penalty, an amount in cash equal to 1% of the aggregate purchase price paid pursuant to the Stock Purchase Agreement for the shares then held by Intuitive Surgical or holder, as applicable. Such amount must be paid within a specified period of time following the occurrence of an event triggering the requirement to make a payment and on each monthly anniversary thereafter until such event is cured. There is no specified maximum amount to be paid under these provisions. The Company filed a registration statement related to the stock issued to Intuitive Surgical, and it was declared effective within the timeframes specified in the Registration Rights Agreement.The Company has assessed the likelihood of making any such liquidated damages payments to Intuitive Surgical as remote and has not recorded any contingent liability related to these potential payments. 7 On December 14, 2010, the Company entered into a common stock purchase agreement (the “Purchase Agreement”) with Aspire Capital Fund, LLC, an Illinois limited liability company (“Aspire Capital”), which provides that, upon the terms and subject to the conditions and limitations set forth therein, Aspire Capital is committed to purchase up to an aggregate of $10.0 million of shares of the Company’s common stock (the “Purchase Shares”) over the term of the Purchase Agreement at purchase prices determined in accordance with the Purchase Agreement. Pursuant to the Purchase Agreement, on any trading day on which the closing sale price of the Company’s common stock exceeds $1.00 per share, the Company has the right, in its sole discretion, to present Aspire Capital with a purchase notice, directing Aspire Capital to purchase up to (i) 100,000 shares of the Company’s common stock per trading day if the closing sale price of the Company’s common stock is above $1.00 per share, (ii) 200,000 shares of the Company’s common stock per trading day if the closing sale price of the Company’s common stock is above $2.25 per share and (iii) 300,000 shares of the Company’s common stock per trading day if the closing sale price of the Company’s common stock is above $3.50 per share.The purchase price per Purchase Share will be equal to the lesser of (i) the lowest sale price of the Company’s common stock on the purchase date or (ii) the arithmetic average of the three lowest closing sale prices for the Company’s common stock during the twelve consecutive trading days ending on the trading day immediately preceding the purchase date. In consideration for entering into the Purchase Agreement, concurrently with the execution of the Purchase Agreement, the Company issued to Aspire Capital 295,567 shares of our common stock as a commitment fee (the “Commitment Shares”).The value of the Commitment Shares of $966,000 was recorded as a deferred financing cost and included in other non-current assets.Other costs related to entering into the Purchase Agreement of $134,000 were also included in other non-current assets.The Purchase Agreement provides that the Company may not issue and sell more than 4,930,747 shares of the Company’s common stock, including the Commitment Shares. For the three months ended March 31, 2011,the Company received $1,814,000 from the sale of 500,000 shares of common stock to Aspire Capital pursuant to the Purchase Agreement.All of the deferred financing costs of $1,100,000 were transferred to additional paid-in capital in the three months ended March 31, 2011 offsetting the capital raised under the Purchase Agreement during the quarter. As of March 31, 2011, a total of 795,567 shares of common stock (including the 295,567 Commitment Shares) had been issued to Aspire Capital pursuant to the Purchase Agreement. Stock-Based Compensation Included in the statement of operations are the following non-cash stock-based compensation amounts for the periods reported, including employee and non-employee stock based compensation expense and the amortization of deferred compensation (in thousands): Three months ended Nine months ended March 31, March 31, Cost of product sales $ 11 $ 13 $ 46 $ Research and development 4 38 Selling, general and administrative Total $ NOTE 3 - NET LOSS PER SHARE Basic net loss per common share is calculated by dividing the net loss by the weighted-average number of common shares outstanding for the period without consideration of potentially dilutive common shares.Diluted net loss per common share is computed by dividing the net loss by the weighted-average number of common shares outstanding for the period plus the weighted average potentially dilutive common shares for the period determined using the treasury-stock method.For purposes of this calculation, options and warrants to purchase stock and non-vested restricted stock awards are considered to be potentially dilutive common shares and are only included in the calculation of diluted net loss per common share when their effect is dilutive. 8 The following table sets forth the computation of basic and diluted net loss per share (in thousands, except per share data): Three months ended Nine months ended March 31, March 31, Numerator: Net loss $ ) $ ) $ ) $ ) Denominator: Weighted-average common shares outstanding Less: Weighted-average non-vested restricted stock — — — (9 ) Denominator for basic and diluted net loss per common share Basic and diluted net loss per common share $ ) $ ) $ ) $ ) The following table sets forth the outstanding securities not included in the diluted net loss per common share calculation for the nine months ended March 31, 2011 and 2010 because their effect would be antidilutive (in thousands): As of March 31, Options to purchase common stock Non-vested restricted stock awards — Warrants Total NOTE 4 - COMPREHENSIVE LOSS Comprehensive loss is comprised of net loss and unrealized gains/losses on available-for-sale securities. As there were no changes in unrealized gains/losses in the three and nine months ended March 31, 2011 and 2010, comprehensive loss was the same as net loss in each of those periods. NOTE 5 - FAIR VALUE MEASUREMENTS ASC 820, “Fair Value Measurements and Disclosures,”defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. ASC 820 establishes a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. The three levels of inputs used to measure fair value are as follows: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. 9 The Company does not have any liabilities that are measured at fair value. All assets that are measured at fair value have been segregated into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value at the measurement date. These assets measured at fair value are summarized below (in thousands): As of March 31, 2011 Level 1 Level 2 Level 3 Total Cash equivalents: Money market funds $ $ — $ — $ Corporate debt securities — — Short term investments: Corporate debt securities — — Total assets at fair value $ $ $ — $ As of June 30, 2010 Level 1 Level 2 Level 3 Total Cash equivalents: Money market funds $ $ — $ — $ Total assets at fair value $ $ — $ — $ Funds held in money market instruments, are included in Level 1 as their fair values are based on market prices/quotes for identical assets in active markets.Cash equivalents other than money market funds are valued primarily using observable inputs other than quoted market prices and are included in Level 2 inputs. The Company’s short-term investments consist primarily of investments in corporate debt securities.These investments are classified as available-for-sale and are carried at fair value with unrealized gains and losses reported as a separate component of stockholders’ equity.The fair value of these investments is included in Short-term investments in the Company’s Condensed Balance Sheets.Short-term investments are included in Level 2 as their fair values are based on market prices/quotes for similar assets and/or other sources of observable information. As of March 31, 2011, the Company’s material financial assets and liabilities not carried at fair value, including its trade accounts receivable and accounts payable, were reported at their current carrying values, which approximate fair value given the short term nature of these instruments with maturity dates of less than one year. NOTE 6 – SHORT-TERM INVESTMENTS Amortized Cost Gross Unrealized Gains (Losses) Fair Value Available-for-sale securities: Corporate debt securities $ $ — $ Total $ $ — $ NOTE 7 - INVENTORIES Inventories consisted of the following (in thousands): March 31, June 30, Raw materials $ $ Work in progress 98 62 Finished goods $ $ 10 NOTE 8 - LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENTS Cook Incorporated In June 2007, the Company entered into, and in September 2007 and in June 2009 amended, a license, development and commercialization agreement with Cook to develop and commercialize a specialized device, referred to as the PFO device, designed to close holes in the heart from genetic heart defects known as patent foramen ovales, or PFOs. Under the agreement, Cook funded certain development activities and the Company and Cook jointly developed the device.The Company’s significant deliverables under the arrangement were the license rights and the associated development activities.These deliverables were determined to represent one unit of accounting as there was no stand-alone value to the license rights. If developed, Cook would receive an exclusive, worldwide, royalty-bearing license, with the right to grant sublicenses, to make, have made, use, sell, offer for sale and import the PFO device.Under this agreement, the Company received payments of $1.0 million and $1.7 million in fiscal years ended June 30, 2009 and 2008, respectively. The Company received no payments in the fiscal year ended June 30, 2010 or the nine months ended March 31, 2011. The Company has no license and development revenue under the agreement for the three months ended March 31,2011 and 2010 and recorded $0 and $124,000 for the nine months ended March 31,2011 and 2010, respectively.Amounts paid but not yet earned on the project are recorded as deferred revenue until such time as the related development expenses for certain project activities are incurred.A total of $403,000 under this agreement has been recorded as deferred revenue as of March31,2011.The Company is entitled to receive from Cook up to a total of an additional $275,000 in future payments if additional work is performed under the agreement. The Company is also entitled to receive a royalty based on Cook's annual worldwide sales of the PFO device, if any.On January 6, 2010, the Company and Cook mutually agreed to suspend work on the PFO project and, accordingly, the Company does not anticipate receiving any additional payments or recording any additional revenue related to this agreement in the foreseeable future. Intuitive Surgical On August 16, 2010, the Company entered into a license agreement with Intuitive Surgical (the “License Agreement”) pursuant to which the Company granted to Intuitive Surgical a worldwide, sublicenseable, exclusive license to use the Company’s intellectual property in the robotics field in diagnostic or therapeutic medical procedures, but excluding vascular anastomosis applications, for an upfront license fee of $9.0 million. The Company is also eligible to receive a contingent payment related to achieving a certain sales volume.Each party has the right to terminate the License Agreement in the event of the other party’s uncured material breach or bankruptcy.Following any termination of the License Agreement, the licenses granted to Intuitive Surgical will continue, and except in the case of termination for the Company’s uncured material breach or insolvency, Intuitive Surgical’s payment obligations will continue as well.Under the License Agreement, Intuitive Surgical has rights to improvements in the Company’s technology and intellectual property over a specified period of time. The Company adopted ASU No. 2009-13, which addresses the accounting for multiple-element arrangements, on July 1, 2010 on a prospective basis.Under this guidance, the Company determined that there were two substantive deliverables under the License Agreement representing separate units of accounting: license rights to technology that existed as of August 16, 2010 and license rights to technology that may be developed over the following three years.The $9.0 million upfront license payment and $1.0 million premium on the stock purchase by Intuitive Surgical (see Note 2, Stockholders’ Equity) were aggregated and allocated to the two units of accounting based upon the relative estimated selling prices of the deliverables.The relative estimated selling prices of the deliverables were determined using a probability weighted expected return model with significant inputs relating to the nature of potential future outcomes and the probability of occurrence of future outcomes.Based upon the relative estimated selling prices of the deliverables, $9.0 million of the total consideration of $10.0 million was allocated to the license rights to technology that existed as of August 16, 2010 that has been recognized as revenue in the three months ended September 30, 2010 and $1.0 million was allocated to technology that may be developed over the following three years that is being recognized as revenue ratably over that three year period.In total, the revenue recognized for the three and nine months ended March 31, 2011 related to this arrangement was $84,000 and $9.2 million, respectively, and, as of March 31, 2011, $0.8 million of deferred revenue related to this arrangement. Prior to the adoption of ASU 2009-13, the Company would have assessed that there was one unit of accounting under the arrangement with Intuitive Surgical as there was no objective and reliable evidence of fair value of the license rights to technology that may be developed in the future.Therefore, under the former guidance of Subtopic 605-25 of the Accounting Standards Codification (formerly known as EITF 00-21), the total consideration of $10.0 million would have been recognized ratably over the substantive performance period in which rights are being made available to Intuitive Surgical under the License Agreement.Under the former guidance the license and development revenue recognized for the three and nine months ended March 31, 2011 related to this arrangement would have been $0.8 million and $2.1 million, respectively and the net loss for the three and nine months ended March 31, 2011 would have been $2.8 million ($0.11 per basic and diluted share) and $7.8 million ($0.31 per basic and diluted share), respectively. 11 NOTE 9 – NOTE PAYABLE On April 1, 2010, the Company entered into an amendment (“Note Agreement Amendment”), to its subordinated convertible note agreement, dated June 16, 2003 and as amended to date, with Century Medical, Inc. (“Century Medical”), the Company’s distributor in Japan. Under the terms of the Note Agreement Amendment, the Company made a principal payment of $600,000 to Century Medical in April 2010, with the remaining $1.4 million principal amount owed to Century Medical becoming due on June 17, 2011, which was one year later than the maturity date prior to the Note Agreement Amendment. On August 17, 2010, the Company repaid the remaining $1.4 million principal balance and interest due to Century Medical. NOTE 10 – AMENDED LEASE AGREEMENT On November 11, 2010, the Company entered into an amendment to its facility lease (the “Lease Amendment”). Pursuant to the Lease Amendment, the term of the lease was extended by four years, through August 31, 2015, and the Company was granted an improvement allowance of $148,070 to be used in connection with the construction of alterations and refurbishment of improvements in the premises. The base rent during the extended term is $51,824 per month from January 1, 2011 through December 31, 2011, $53,305 per month from January 1, 2012 through December 31, 2012, $55,378 per month from January 1, 2013 through December 31, 2013, $59,228 per month from January 1, 2014 through December 31, 2014, and $62,189 per month from January 1, 2015 through August 31, 2015. In addition, under the Lease Amendment, the Company was granted an option to further extend the lease for a period of two years beyond August 31, 2015 (the “Option Term”) and the method of determination of the annual rent payable by the Company during the Option Term was set forth in the Amendment. Under the operating lease, the Company is required to maintain a letter of credit with a restricted cash balance at the Company’s bank.A certificate of deposit of $100,000was recorded as restricted cash in the Condensed Balance Sheets as of March 31, 2011 related to the letter of credit. Future minimum lease payments under the non-cancelable operating leases having initial terms of a year or more as of March31, 2011 including the Lease Amendment, are as follows (in thousands): Operating Leases $ Total $ NOTE 11 – SUBSEQUENT EVENT Subsequent to March 31, 2011, the Company received $1,470,000 from the sale of 400,000 shares of common stock to Aspire Capital pursuant to the Purchase Agreement, as described in Note 2. – STOCKHOLDERS’ EQUITY. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This report includes “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities and Exchange Act of 1934, as amended. All statements other than statements of historical facts are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenue, sufficiency of cash resources or other financial items, any statement of the plans and objectives of management for future operations, any statements concerning proposed new products or licensing or collaborative arrangements, any statements regarding future economic conditions or performance, and any statement of assumptions underlying any of the foregoing. In some cases, forward-looking statements can be identified by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” or “continue” or the negative thereof or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements contained herein are reasonable, there can be no assurance that such expectations or any of the forward-looking statements will prove to be correct, and actual results could differ materially from those projected or assumed in the forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to inherent risks and uncertainties, including but not limited to the risk factors set forth in Item1A below, and for the reasons described elsewhere in this report. All forward-looking statements and reasons why results may differ included in this report are made as of the date hereof, and we assume no obligation to update these forward-looking statements or reasons why actual results might differ. 12 Overview Historically, our business focused on the design, manufacture and marketing of proprietary automated anastomotic systems used by cardiac surgeons to perform coronary bypass surgery. We have re-focused our business on the development of an endoscopic microcutter product line intended for use by thoracic, bariatric, colorectal and general surgeons. Unless and until a microcutter product is developed and cleared for marketing in the United States or elsewhere, or we enter into an arrangement with a development and commercialization partner that provides us with development revenue, we will have ongoing costs related to the development of this potential product line without related revenue, other than the revenue related to a license agreement with Intuitive Surgical Operations, Inc., or Intuitive Surgical. Our C-Port® Distal Anastomosis Systems, or C-Port systems, are sold in the United States and Europe. The C-Port systems are used to perform a distal anastomosis, which is the connection between a bypass graft vessel and the target artery. As of March 31, 2011, more than 11,800 C-Port systems have been sold in the United States and Europe. We also currently sell our PAS-Port® Proximal Anastomosis System, or PAS-Port system, in the United States, Europe and Japan. The PAS-Port system is used to perform a proximal anastomosis, which is the connection of a bypass graft vessel to the aorta or other source of blood. As of March 31, 2011, more than 23,000 PAS-Port systems had been sold in the United States, Europe and Japan. In addition to our commercialized cardiac surgery products, we are developing the Microcutter XPRESS 30, a multi-fire endolinear microcutter device based on our proprietary “staple-on-a-strip” technology, which would expand our commercial opportunity into additional surgical markets. We have received Conformite Europeene, or CE Mark, certification for an initial microcutter surgical cutting and stapling device that we have developed. As an integral part of the multi-step CE marking process, we have obtained a Full Quality Assurance certification for our microcutter design and manufacturing processes. With this certification, subject to successful completion of development, we can apply the CE Mark to the first microcutter product that we expect to commercialize, the Microcutter XPRESS 30, and expect to be able to apply the CE Mark to future devices within the microcutter product line that comply with the certified design and manufacturing processes in the same manner. We expect first-in-man use of the Microcutter XPRESS 30 in Europe in the quarter ending June 30, 2011.In addition to recently completing tooling of the Microcutter XPRESS 30 (formerly referred to as the Cardica Microcutter ES8), we have commenced tooling of the Microcutter XPRESS™ 45 (formerly referred to as the Cardica Microcutter ES8) and XCHANGE™ 30 (formerly referred to as the Cardica Microcutter MES5), and initiated development of the Microcutter FLEXCHANGE™ 30, a planned device with a flexible shaft to facilitate endoscopic procedures requiring cutting and stapling, and the Microcutter XPRESS™ 60, a planned cutting and stapling device specifically designed for the bariatric and thoracic surgery markets. We use independent distributors and manufacturers’ representatives to support a small core direct sales team for our C-Port systems and PAS-Port system in the United States to contain sales costs while continuing to serve our customers and potential customers for our automated anastomosis product line. We have shifted our development efforts to focus on the Microcutter XPRESS 30 and additional potential products in our anticipated microcutter product line. We manufacture our C-Port and PAS-Port systems with parts we manufacture and components supplied by vendors, which we then assemble, test and package. For the three and nine months ended March 31, 2011, we generated net revenue of $1.0 million and $12.2 million, including the license and development revenue of $9.2 million related to the License Agreement with Intuitive Surgical, respectively, and recorded a net loss of $3.6 million and a net loss of $0.7 million, respectively. Since our inception, except for the three months ended September 30, 2010 and the six months ended December 31, 2010, in which we recorded net income due to the license rights granted to Intuitive Surgical, we have incurred significant net losses, and we expect to continue to incur net losses for the foreseeable future. To date, our C-Port and PAS-Port systems have had limited commercial adoption, and sales have not met the levels that we had anticipated. Revenues from product sales were not sufficient to support the operation of our business as we had planned. If revenue does not increase, we may be required to delay, further reduce the scope of or eliminate our commercialization efforts with respect to one or more of our products or one or more of our research and development programs. 13 As of March 31, 2011, we had cash, cash equivalents and short-term investments of $11.2 million. We believe that our existing cash, cash equivalents and short-term investments, together with the cash that we expect to generate from operations will be sufficient to meet our anticipated cash needs to enable us to conduct our business substantially as currently conducted through March 31, 2012. We would extend this time period to the extent that we access additional capital under the common stock purchase agreement, or Purchase Agreement, we entered into on December 14, 2010 with Aspire Capital Fund, LLC, an Illinois limited liability company, referred to as Aspire Capital. The sufficiency of our current cash resources and our need for additional capital, and the timing thereof, will depend on many factors, including the extent of our ongoing research and development programs and related costs, including costs related to the development of the Microcutter XPRESS 30 and additional potential products in our anticipated microcutter product line, our ability to enter into additional license, development and/or collaboration agreements with respect to our technology, and the terms thereof, market acceptance and adoption of our current products or future products that we may commercialize, our level of revenues, costs associated with our sales and marketing initiatives and manufacturing activities, costs and timing of obtaining and maintaining FDA and other regulatory clearances and approvals for our products and potential additional products, securing, maintaining and enforcing intellectual property rights and the costs thereof, and the effects of competing technological and market developments. We may seek to sell additional equity or debt securities, obtain a credit facility, enter into product development, license or distribution agreements with third parties or divest one or more of our commercialized products or products in development. The sale of additional equity or convertible debt securities could result in significant dilution to our stockholders. If additional funds are raised through the issuance of debt securities, these securities could have rights senior to those associated with our common stock and could contain covenants that would restrict our operations. Any product development, licensing, distribution or sale agreements that we enter into may require us to relinquish valuable rights, including with respect to commercialized products or products in development that we would otherwise seek to commercialize or develop ourselves. We may not be able to obtain sufficient additional financing or enter into a strategic transaction in a timely manner. Our need to raise capital may require us to accept terms that may harm our business or be disadvantageous to our current stockholders. Subject to the terms and conditions of the Purchase Agreement with Aspire Capital, we have a right to sell to Aspire Capital pursuant to the Purchase Agreement up to $10.0 million of our common stock at a maximum of 300,000 shares per day based on the trading price of our common stock. In consideration for entering into the Purchase Agreement, concurrently with the execution of the Purchase Agreement, the Company issued to Aspire Capital 295,567 shares of our common stock as a commitment fee, or the Commitment Shares.The extent to which we rely on Aspire Capital as a source of funding will depend on a number of factors, including the prevailing market price of our common stock and the extent to which we are able to secure working capital from other sources.The Purchase Agreement provides that we may not issue and sell more than 4,930,747 shares of our common stock, including the Commitment Shares.During the three months period ended March 31, 2011, we sold and issued to Aspire Capital an aggregate of 500,000 shares of our common stock.As of March 31, 2011, a total of 795,567 shares of common stock (including the 295,567 Commitment Shares) had been issued to Aspire Capital pursuant to the Purchase Agreement. Agreements with Intuitive Surgical On August 16, 2010, we entered into a license agreement, or License Agreement, with Intuitive Surgical, pursuant to which we granted to Intuitive Surgical a worldwide, sublicenseable, exclusive license to use our intellectual property in the robotics field in diagnostic or therapeutic medical procedures, but excluding vascular anastomosis applications for an upfront license fee of $9.0 million. We are also eligible to receive a contingent payment related to achieving a certain sales volume. Each party has the right to terminate the License Agreement in the event of the other party’s uncured material breach or bankruptcy.Following any termination of the License Agreement, the licenses granted to Intuitive Surgical will continue, and, except in the case of termination for our uncured material breach or insolvency, Intuitive Surgical’s payment obligations will continue as well.Under the License Agreement, Intuitive Surgical has rights to improvements in our technology and intellectual property over a specified period of time. In addition, on the same date, we entered into a Stock Purchase Agreement with Intuitive Surgical pursuant to which Intuitive Surgical paid $3.0 million to purchase from us an aggregate of 1,249,541 newly-issued shares of the Company’s common stock, referred to as the Stock Issuance.The net proceeds recorded to stockholders’ equity based upon the fair value of our common stock on August 16, 2010 were approximately $2.0 million after offering expenses.From the premium paid of $1.0 million and the upfront license fee payment of $9.0 million, $84,000 and $9.2 million was recorded as license and development revenue for the three and nine months ended March 31, 2011, respectively, and $0.8 million was recorded as deferred revenue as of March 31, 2011.There were no underwriters or placement agents involved with the Stock Issuance, and no underwriting discounts or commissions or similar fees were payable in connection with the Stock Issuance. 14 Agreements with Cook Incorporated In June 2007, we entered into, and in September 2007 and in June 2009 amended, a license, development and commercialization agreement with Cook to develop and commercialize a specialized device, referred to as the PFO device, designed to close holes in the heart from genetic heart defects known as patent foramen ovales, or PFOs. Under the agreement, Cook funded certain development activities and we and Cook jointly developed the device.Our significant deliverables under the arrangement were the license rights and the associated development activities.If developed, Cook would receive an exclusive, worldwide, royalty-bearing license, with the right to grant sublicenses, to make, have made, use, sell, offer for sale and import the PFO device.Under this agreement, we received payments of $1.0 million and $1.7 million in fiscal years ended June 30, 2009 and 2008, respectively. We received no payments in the fiscal year ended June 30, 2010 or the nine months ended March 31, 2011.The Company has no license and development revenue under the agreement for the three months ended March 31,2011 and 2010 and recorded $0 and $124,000 for the nine months ended March 31,2011 and 2010, respectively.Amounts paid but not yet earned on the project are recorded as deferred revenue until such time as the related development expenses for certain project activities are incurred. A total of $403,000 under this agreement has been recorded as deferred revenue as of March31,2011.We are entitled to receive from Cook up to a total of an additional $275,000 in future payments if additional development work is to be performed under the agreement. We are also entitled to receive a royalty based on Cook's annual worldwide sales of the PFO device, if any.On January 6, 2010, we and Cook mutually agreed to suspend work on the PFO project and, accordingly, we do not anticipate receiving any additional payments or recording any additional revenue related to this agreement in the foreseeable future. Critical Accounting Policies and Significant Judgments and Estimates Our management’s discussion and analysis of our financial condition and results of operations are based on our financial statements which have been prepared in accordance with accounting principles generally accepted in the United States, or GAAP. The preparation of our financial statements requires management to make estimates and assumptions that affect the amounts reported in our financial statements and accompanying notes. Actual results could differ materially from those estimates. We believe that the following critical accounting policies are the most critical to an understanding of our financial statements because they require us to make significant judgments and estimates that are used in the preparation of our financial statements. Revenue Recognition. We recognize revenue when four basic criteria are met: (1) persuasive evidence of an arrangement exists; (2) title or rights have transferred; (3) the fee is fixed or determinable; and (4) collectability is reasonably assured. We generally use contracts and customer purchase orders to determine the existence of an arrangement. We use contractual terms, shipping documents and third-party proof of delivery to verify that title or rights have transferred. We assess whether the fee is fixed or determinable based upon the terms of the agreement associated with the transaction. To determine whether collection is probable, we assess a number of factors, including past transaction history with the customer and the creditworthiness of the customer. If we determine that collection is not reasonably assured, then the recognition of revenue is deferred until collection becomes reasonably assured, which is generally upon receipt of payment. We record product sales net of estimated product returns and discounts from the list prices for our products. The amounts of product returns and the discount amounts have not been material to date. We include shipping and handling costs in cost of product sales. We adopted Accounting Standards Update, or ASU, No. 2010-17, which addresses the milestone method of revenue recognition on July 1, 2010, as required. Payments that are contingent upon the achievement of a substantive milestone are recognized in their entirety in the period in which the milestone is achieved subject to satisfaction of all revenue recognition criteria at that time.Revenue generated from license fees and performing development services are recognized when they are earned and non-refundable upon receipt or upon incurrence of the related development expenses in accordance with contractual terms, based on the actual costs incurred to date plus overhead costs for certain project activities. Amounts paid but not yet earned on the project are recorded as deferred revenue until such time as the related development expenses are incurred. We adopted ASU No. 2009-13, which addresses the accounting for multiple-element arrangements on July 1, 2010.The guidance was adopted on a prospective basis and so is effective for all new or materially modified multiple-element arrangements that we enter into subsequent to July 1, 2010 including the arrangement with Intuitive Surgical that we entered into on August 16, 2010.This guidance removes the requirement for objective and reliable evidence of fair value of the undelivered items in order to separate a deliverable into a separate unit of accounting.It also changes the allocation method such that the relative-selling-price method must be used to allocate arrangement consideration to the units of accounting in an arrangement. The adoption of this guidance has had a material effect upon the revenue recognized for the nine months ended March 31, 2011 and will have a material effect upon the revenue recognized in future periods related to the arrangement with Intuitive Surgical. 15 Inventories. We state our inventories at the lower of cost or market on a first-in, first-out basis. Inventory write-downs are established when conditions indicate that the net realizable value could be less than cost due to physical deterioration, usage, obsolescence, reductions in estimated future demand or reductions in selling prices. Inventory write-downs are measured as the difference between the cost of inventory and estimated net realizable value. Inventory write-downs are charged to cost of product sales and establish a lower cost basis for the inventory. We balance the need to maintain strategic inventory levels with the risk of obsolescence due to changing technology and the risk of lower customer demand levels. While we believe the current value of inventories reflects all known and estimated changes in demand, we have experienced reduced demand for our C-Port systems and further unfavorable changes in market conditions may result in a need for additional inventory write-downs that could adversely impact our financial results. Stock-Based Compensation. We account for employee and director share-based compensation plans, including stock options and restricted stock units, or RSUs, pursuant to Accounting Standards Codification, or ASC, 718 “Compensation — Stock Compensation”. Stock-based compensation cost is measured on the grant date, based on fair value-based measurement of the award, and is recognized as an expense over the requisite service period. We selected the Black-Scholes option pricing model for determining the estimated fair value-based measurements of share-based awards. The use of the Black-Scholes model requires the use of assumptions including expected term, expected volatility, risk-free interest rate and expected dividends. The expected term of options granted is determined using the “simplified” method. Under this approach, the expected term is presumed to be the mid-point between the vesting date and the end of the contractual term. Since the Company has limited historical data on volatility of its stock, the expected volatility is based on the volatility of similar entities (referred to as “guideline” companies). In evaluating similarity, we considered factors such as industry, stage of life cycle, size, and financial leverage. The risk-free interest rate for the expected term of each option is based on a risk-free zero-coupon spot interest rate at the time of grant. We have never declared or paid any cash dividends and do not presently plan to pay cash dividends in the foreseeable future. We estimate forfeitures in calculating the expense related to stock-based compensation. We recognize stock-based compensation expense for options and restricted stock awards using the accelerated method over the requisite service period of the award, which generally equals the vesting period of each grant. We recorded total stock-based compensation expenses related to employee and director stock awards of $115,000, or $0.00 per basic and diluted share and $211,000, or $0.01 per basic and diluted share for the three months ended March 31, 2011 and 2010, respectively and $475,000, or $0.02 per basic and diluted share and $974,000, or $0.05 per basic and diluted share for the nine months ended March 31, 2011 and 2010, respectively. Results of Operations Comparison of the three month periods ended March31,2011 and 2010 Net Revenue. Total net revenue decreased by $25,000, or 3%, to $1.0 million for the three months ended March 31,2011 compared to $1.0 million for the same period in 2010. Product sales decreased by $108,000, or 11%, to $0.9 million for the three months ended March 31,2011 compared to $1.0 million for the same period in 2010. The decrease of $108,000 in product sales for the three months ended March 31,2011 was primarily attributable to lower C-Port systems sales in the United States.The increase in license and development revenue of $84,000 related to the License Agreement with Intuitive Surgical that we entered into in August 2010. For the three months ended March 31,2011 and 2010, sales to Century Medical accounted for approximately 24% and 9%, respectively, of our product sales. Cost of Product Sales. Cost of product sales consists primarily of material, labor and overhead costs. Cost of product sales decreased $470,000, or 44%, to $0.6 million for the three months ended March 31,2011 compared to $1.1 million for the same period in 2010. The decrease in cost of product sales resulted primarily from decreased unit sales and a reduction in the per-unit cost ofproduct sold for the three months ended March 31, 2011.The per-unit cost of the product we sold in the three months ended March 31, 2011 was lower due to lower overhead absorption during the immediately preceding quarter, as we had higher manufacturing volumes during that quarter.This reduction in the three months ended March 31, 2011 per-unit cost of product sold was partially offset by lower of cost or market inventory write-down of $147,000 for the three months ended March 31, 2011 primarily on our PAS-Port system inventory as the manufacturing volumes reduced again in the three months ended March 31, 2011.We expect that our cost of product sales will increase as a percentage of our product sales in subsequent quarters due to manufacturing volumes with higher overhead absorption. Research and Development Expense. Research and development expense consists primarily of personnel costs within our product development, regulatory and clinical groups and the costs for developing tooling. Research and development expense increased by $1.0 million, or 73%, to $2.4 million for the three months ended March31,2011 compared to $1.4 million for the same period in 2010. The increase in expenses for the three months ended March31,2011 was attributable to an increase in salaries and benefits of $160,000, increased professional services for microcutter product development of $80,000, increased prototype project materials for microcutter product development of $247,000 and higher molds and tooling expenses of $566,000 related to the microcutter product development activities. 16 We anticipate that research and development expense will increase slightly in absolute terms in future periods as we seek to develop new applications of our technology, including the Microcutter XPRESS 30 and additional microcutter products. Selling, General and Administrative Expense. Selling, general and administrative expense increased $44,000, or 3%, to $1.5 million for the three months ended March 31,2011 compared to $1.5 million for the same period in 2010. The increase in selling, general and administrative expense in the three months ended December 31,2010 was primarily attributable to an increase in salaries and benefits of $39,000 and an increase in professional services expenses of $75,000, partially offset by lower stock-based compensation charges of $71,000. We expect selling, general and administrative expense to increase slightly in absolute terms in future periods as we increase the number of internal sales representatives that sell our products. Interest Income. Interest income decreased by $5,000, or 56%, to $4,000 for the three months ended March 31,2011 compared to $9,000 for the same period in 2010. The decrease in interest income for the three month period ended March31,2011 was primarily due to lower overall market interest rates. Interest Expense. Interest expense for the three months ended March31, 2010 reflected a 6% per annum interest rate payable on our debt then outstanding to Century Medical.This debt was fully repaid on August 17, 2010. Comparison of the nine month periods ended March31,2011 and 2010 Net Revenue. Total net revenue increased by $9.2 million, or 308%, to $12.2 million for the nine months ended March 31,2011 compared to $3.0 million for the same period in 2010. Product sales increased by $141,000, or 5%, to $2.9 million for the nine months ended March31,2011 compared to $2.8 million for the same period in 2010. The increase of $141,000 in product sales for the nine months ended March 31,2011 was primarily attributable to both higher PAS-Port and C-Port systems sales in the United States.The increase in license and development revenue of $9.1 million related to the License Agreement with Intuitive Surgical that we entered into in August 2010. For the nine months ended March 31,2011 and 2010, sales to Century Medical accounted for approximately 22% and 19%, respectively, of our product sales. Included within license and development revenue was $0 and $124,000 for the nine months ended March 31,2011 and 2010, respectively, related to development activities for the PFO project under our arrangement with Cook. On January 6, 2010, we and Cook mutually agreed to suspend work on the PFO project and, accordingly, we do not anticipate receiving any additional payments or recording any additional revenue related to this arrangement in the foreseeable future. Cost of Product Sales. Cost of product sales decreased $104,000, or 4%, to $2.5 million for the nine months ended March 31,2011 compared to $2.6 million for the same period in 2010. The decrease in cost of product sales resulted primarily from higher adjustments to write down inventories to market, including write offs of excess inventory during the nine months ended March 31, 2010.These higher adjustments were primarily a reflection of the higher inventory levels maintained by the Company during 2010.The impact of the above decreases was partially offset by the impact resulting from increased unit sales in the nine months ended March 31, 2011. Research and Development Expense. Research and development expense increased by $2.0 million, or 53%, to $5.8 million for the nine months ended March31,2011 compared to $3.8 million for the same period in 2010. The increase in expenses for the nine months ended March 31,2011 was attributable to an increase in salaries and benefits of $298,000, increased professional services incurred in relation to the microcutter product development of $202,000, increased prototype project materials for the microcutter product development of $307,000 and higher molds and tooling expenses of $1.4 million related to the microcutter product development activities, partially offset by lower stock-based compensation of $179,000 and lower clinical trial expense of $108,000 as a result of completing the PAS-Port and European clinical trials. 17 Selling, General and Administrative Expense. Selling, general and administrative expense increased $185,000, or 4%, to $4.6 million for the nine months ended March 31,2011 compared to $4.4 million for the same period in 2010. The increase in selling, general and administrative expense in the nine months ended March 31,2011 was primarily attributable to an increase in salaries and benefits of $144,000 and an increase in professional services expenses of $219,000, partially offset by lower stock-based compensation charges of $218,000. Interest Income. Interest income decreased by $9,000, or 32%, to $19,000 for the nine months ended March 31,2011 compared to $28,000 for the same period in 2010. The decrease in interest income for the nine month period ended March 31,2011 was primarily due to lower overall market interest rates. Interest Expense. Interest expense for the nine months ended March31,2011 and 2010 reflected a 6% per annum interest rate payable on our debt outstanding to Century Medical during the applicable periods.This debt was fully repaid on August 17, 2010. Off Balance Sheet Arrangements As of March31,2011, except for a real estate operating lease for our headquarters in Redwood City, California expiring in August2015, we did not have any off-balance sheet arrangements. Liquidity and Capital Resources As of March 31,2011, our accumulated deficit was $121.0 million, and we had cash, cash equivalents and short-term investments of $11.2 million. We currently invest some of our cash, cash equivalents and short-term investments in money market funds and corporate debt securities. Since inception, we have financed our operations primarily through private sales of convertible preferred stock, long-term notes payable, public and private sales of common stock, warrants to purchase common stock and license or collaboration agreements. On December 14, 2010, we entered into the Purchase Agreement with Aspire Capital, which provides that, upon the terms and subject to the conditions and limitations set forth therein, Aspire Capital is committed to purchase up to an aggregate of $10.0 million of shares of the Company’s common stock, or the Purchase Shares, over the term of the Purchase Agreement at purchase prices determined in accordance with the Purchase Agreement. In consideration for entering into the Purchase Agreement, we issued to Aspire Capital the Commitment Shares. The Purchase Agreement provides that we may not issue and sell more than 4,930,747 shares of our common stock, including the Commitment Shares. For the three months ended March 31, 2011, we received $1,814,000 from the sale of 500,000 shares of common stock to Aspire Capital pursuant to the Purchase Agreement. Subsequent to March 31, 2011, we received $1,470,000 from the sale of 400,000 shares of common stock to Aspire Capital pursuant to the Purchase Agreement, as describedin Note 2. - STOCKHOLDERS' EQUITY. In August 2010, we received $3.0 million from the sale of 1,249,541 shares of our common stock to Intuitive Surgical. On April 1, 2010, we entered into the Note Agreement Amendment, under which we made a principal payment of $600,000 to Century Medical in April 2010, with the remaining $1.4 million principal amount owed to Century Medical becoming due on June 17, 2011, which is one year later than the maturity date prior to the Note Agreement Amendment. The note bore interest at 5% per annum through June 2008 and then increased to 6% per annum until maturity, and all interest due under our note to Century Medical was payable quarterly. On August 17, 2010, we paid off the remaining $1.4 million principal balance and interest due through August 17, 2010, and we currently do not have any outstanding notes payable. On November 11, 2010, we entered into an amendment, or Lease Amendment, to our facility lease.Pursuant to the Lease Amendment, the term of the lease is extended four years, through August 31, 2015 and we were granted an improvement allowance of $148,070 to be used in connection with the construction of alterations and refurbishment of improvements in the premises. The base rent during the extended term is $51,824 per month from January 1, 2011 through December 31, 2011, $53,305 per month from January 1, 2012 through December 31, 2012, $55,378 per month from January 1, 2013 through December 31, 2013, $59,228 per month from January 1, 2014 through December 31, 2014, and $62,189 per month from January 1, 2015 through August 31, 2015. In addition, under the Lease Amendment, we were granted an option to further extend the lease for a period of two years beyond August 31, 2015 (the “Option Term”) and the method of determination of the annual rent payable by us during the Option Term was set forth in the Amendment. Under the operating lease we were required to maintain a letter of credit with a restricted cash balance at our bank.A certificate of deposit of $100,000 was recorded as restricted cash in the Condensed Balance Sheets as of March 31, 2011 related to the letter of credit. 18 Future minimum lease payments under the non-cancelable operating leases having initial terms of a year or more as of March31, 2011 including the Lease Amendment, are as follows (in thousands): Operating Leases $ Total $ Summary cash flow data is as follows (in thousands): Nine months ended March 31, Net cash provided by (used in) operating activities $ $ ) Net cash used in investing activities ) ) Net cash provided by financing activities Net cash provided by operating activities for the nine months ended March31,2011 was $3.3 million and net cash used in operating activities for the nine months ended March 31, 2010 was $5.6 million. The cash provided in the nine months ended March31,2011 was primarily attributable to our net loss adjusted for non-cash stock-based compensation charges and depreciation, an increase in deferred revenue due to the Intuitive Surgical arrangement, and an increase in accounts payable and other accrued liabilities due to the microcutter project. The use of cash for the nine months ended March31,2010 was primarily attributable to our net loss adjusted for non-cash stock-based compensation charges and depreciation offset in part by a decrease in inventories and an increase in accrued compensation. On August 16, 2010, we entered into the License Agreement with Intuitive Surgical pursuant to which we granted to Intuitive Surgical a worldwide, sublicenseable, exclusive license to use our intellectual property in the robotics field in diagnostic or therapeutic medical procedures, but excluding vascular anastomosis applications for a nonrefundable upfront license fee of $9.0 million. We are also eligible to receive a contingent payment related to achieving a certain sales volume. The milestone is considered substantive given the uncertainties surrounding the development and sale of any products incorporating the Company’s patent rights. Each party has the right to terminate the License Agreement in the event of the other party’s uncured material breach or bankruptcy.Following any termination of the License Agreement, the licenses granted to Intuitive Surgical will continue, and, except in the case of termination for our uncured material breach or insolvency, Intuitive Surgical’s payment obligations will continue as well.Under the License Agreement, Intuitive Surgical has rights to improvements in our technology and intellectual property over a specified period of time. Net cash used in investing activities for the nine months ended March31,2011 and 2010 was $322,000 and $340,000, respectively. Net cash used in investing activities reflects purchases of property and equipment as well as the purchase of $250,000 of short-term investments in the nine months ended March 31, 2011. Net cash provided by financing activities for the nine months ended March31,2011 and 2010 was $1.5 million and $9.9 million, respectively. Net cash provided by financing activities for the nine months ended March31,2011 consisted of the net proceeds recorded to stockholders’ equity from the sale of shares of common stock to Intuitive Surgical of $2.0 million, the sale of shares of common stock to Aspire of $654,000 and proceeds from the exercise of options of $240,000, offset in part by the $1.4 million repayment of notes payable to Century Medical. The net cash provided by financing activities for the nine months ended March31,2010 consisted primarily of proceeds received from a private placement of our common stock and warrants. We believe that our existing cash, cash equivalents and short-term investments, together with the cash that we expect to generate from operations will be sufficient to meet our anticipated cash needs to enable us to conduct our business substantially as currently conducted through March 31, 2012.We would be able to extend this time period to the extent that we access additional capital under the Purchase Agreement with Aspire Capital.We have based our estimate on assumptions that may prove to be wrong, including assumptions with respect to the level of revenues from product sales, and we could exhaust our available financial resources sooner than we currently expect. 19 The sufficiency of our current cash resources and our need for additional capital, and the timing thereof, will depend upon numerous factors. These factors include, but are not limited to, the following: • the extent of our ongoing research and development programs and related costs, including costs related to the development of the Microcutter XPRESS 30 and additional potential products in our anticipated microcutter product line; • our ability to enter into additional license, development and/or collaboration agreements with respect to our technology, and the terms thereof; • market acceptance and adoption of our current products or future products that we may commercialize; • our level of revenues; • costs associated with our sales and marketing initiatives and manufacturing activities; • costs and timing of obtaining and maintaining FDA and other regulatory clearances and approvals for our products and potential additional products; • securing, maintaining and enforcing intellectual property rights and the costs thereof; • the extent to which we access capital under the Purchase Agreement with Aspire Capital; and • the effects of competing technological and market developments. Until we can generate significant continuing revenue, if ever, we expect to satisfy our future cash needs through our Purchase Agreement with Aspire Capital, public or private equity offerings, debt financings or corporate collaboration and licensing arrangements, as well as through interest income earned on cash balances. We cannot be certain that additional funding of any kind will be available on acceptable terms, or at all. The sale of additional equity or convertible debt securities could result in significant dilution to our stockholders. If additional funds are raised through the issuance of debt securities, these securities could have rights senior to those associated with our common stock and could contain covenants that would restrict our operations. Any product development, licensing, distribution or sale agreements that we enter into may require us to relinquish valuable rights, including with respect to commercialized products or products in development that we would otherwise seek to commercialize or develop ourselves.If adequate funds are not available or revenues from product sales do not increase, we would be required to further reduce our workforce, delay, reduce the scope of or eliminate our commercialization efforts with respect to one or more of our products or one or more of our research and development programs in advance of the date on which we exhaust our cash resources to ensure that we have sufficient capital to meet our obligations and continue on a path designed to preserve stockholder value. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK During the nine months ended March 31,2011, there were no material changes to our market risk disclosures as set forth in “Item7A. Quantitative and Qualitative Disclosures about Market Risk” in our Annual Report on Form 10-K for the fiscal year ended June30,2010, filed with the Securities and Exchange Commission, or SEC, on September24, 2010. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Effectiveness of Disclosure Controls and Procedures Based on their evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures (as defined in Rules13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended) were effective as of March 31,2011. 20 Changes in Internal Control over Financial Reporting. There were no changes in our internal control over financial reporting during the quarter ended March 31,2011 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Limitations on the Effectiveness of Controls A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Because of inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues, if any, within an organization have been detected. Accordingly, our disclosure controls and procedures are designed to provide reasonable, not absolute, assurance that the objectives of our disclosure control system are met and, as set forth above, our principal executive officer and principal financial officer have concluded, based on their evaluation as of the end of the period covered by this report, that our disclosure controls and procedures were effective to provide reasonable assurance that the objectives of our disclosure control system were met. We continue to implement, improve and refine our disclosure controls and procedures and our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1A. RISK FACTORS We have identified the following additional risks and uncertainties that may have a material adverse effect on our business, financial condition or results of operations. The risks described below are not the only ones we face. Additional risks not presently known to us or that we currently believe are immaterial may also significantly impair our business operations. The risks described below that are marked with an asterisk (*) are those risks that contain substantive changes from the risks described in our Annual Report on Form 10-K for the fiscal year ended June30,2010. . Risks Related to Our Finances and Capital Requirements *We need to generate higher product sales to become and remain profitable. Our ability to become and remain profitable depends upon our ability to generate higher product sales. Our ability to generate significant continuing revenue depends upon a number of factors, including: • achievement of broad acceptance for our current products or future products that we may commercialize; • achievement of U.S. regulatory clearance or approval for additional products; and • successful sales, manufacturing, marketing and distribution of our products. Sales of our products and license and development activities generated $12.2 million and $3.0 million of revenue for the nine months ended March 31,2011 and 2010, respectively. For fiscal years 2010, 2009, and 2008, sales of our products and license and development activities generated only $4.0 million, $9.9 million and $7.6million of revenue, respectively. We do not anticipate that we will generate significantly higher product sales for the foreseeable future. Sales of our C-Port and PAS-Port systems have not met the levels that we had anticipated, and to date our systems have had limited commercial adoption.Failure to obtain broader commercial adoption of our systems will continue to negatively impact our financial results and financial position and may require us to delay, further reduce the scope of or eliminate our commercialization efforts with respect to one or more of our products or one or more of our research and development projects. *We require substantial additional capital and may be unable to raise capital, which would force us to delay, reduce or eliminate our research and development programs or commercialization efforts and could cause us to cease operations. We cannot be certain that funds will be available and, if they are not available, we may not be able to continue as a going concern which may result in actions that could adversely impact our stockholders. Our development efforts have consumed substantial capital to date. We believe that our existing cash, cash equivalents and short-term investments, together with the cash that we expect to generate from operations will be sufficient to meet our anticipated cash needs to enable us to conduct our business substantially as currently conducted through March 31, 2012.We would be able to extend this time period to the extent that we access additional capital under the Purchase Agreement with Aspire Capital.We have based our estimate on assumptions that may prove to be wrong, including assumptions with respect to the level of revenue from product sales, and we could exhaust our available financial resources sooner than we currently expect. 21 The sufficiency of our current cash resources and our need for additional capital, and the timing thereof, will depend upon numerous factors. These factors include, but are not limited to, the following: • the extent of our ongoing research and development programs and related costs, including costs related to the development of the Microcutter XPRESS 30 and additional potential products in our anticipated microcutter product line; • our ability to enter into additional license, development and/or collaboration agreements with respect to our technology, and the terms thereof; • market acceptance and adoption of our current products or future products that we may commercialize; • our level of revenues; • costs associated with our sales and marketing initiatives and manufacturing activities; • costs and timing of obtaining and maintaining FDA and other regulatory clearances and approvals for our products and potential additional products; • securing, maintaining and enforcing intellectual property rights and the costs thereof; • the extent to which we access capital under the Purchase Agreement with Aspire Capital; and • the effects of competing technological and market developments. Because we do not anticipate that we will generate sufficient product sales to achieve profitability for the foreseeable future, if at all, we need to raise substantial additional capital to finance our operations in the future. To raise capital, we may seek to sell additional equity or debt securities, obtain a credit facility or enter into product development, license or distribution agreements with third parties or divest one or more of our commercialized products or products in development. The sale of additional equity or convertible debt securities could result in significant dilution to our stockholders. If additional funds are raised through the issuance of debt securities, these securities could have rights senior to those associated with our common stock and could contain covenants that would restrict our operations. Any product development, licensing, distribution or sale agreements that we enter into may require us to relinquish valuable rights, including with respect to commercialized products or products in development that we would otherwise seek to commercialize or develop ourselves. We may not be able to obtain sufficient additional funding or enter into a strategic transaction in a timely manner. Our need to raise capital may require us to accept terms that may harm our business or be disadvantageous to our current stockholders. If adequate funds are not available or revenues from product sales do not increase, we would be required to further reduce our workforce, delay, reduce the scope of or eliminate our commercialization efforts with respect to one or more of our products or one or more of our research and development programs in advance of the date on which we exhaust our cash resources to ensure that we have sufficient capital to meet our obligations and continue on a path designed to preserve stockholder value. Subject to the terms and conditions of the Purchase Agreement, we have a right to sell to Aspire Capital pursuant to the Purchase Agreement up to $10.0 million of our common stock at a maximum of 300,000 shares per day based on the trading price of our common stock. The extent to which we rely on Aspire Capital as a source of funding will depend on a number of factors, including the prevailing market price of our common stock and the extent to which we are able to secure working capital from other sources.The Purchase Agreement provides that we may not issue and sell more than 4,930,747 shares of our common stock, including the Commitment Shares.As of March 31, 2011, a total of 795,567 shares of common stock (including the 295,567 Commitment Shares) had been issued to Aspire Capital pursuant to the Purchase Agreement. Sufficient additional financing through future public or private financings, strategic alliance and other arrangements or financing sources may not be available on acceptable terms, or at all. Additional equity financings, would likely result in significant dilution or other adverse effects on the rights of existing stockholders. Failure to raise additional capital may result in our ceasing to be publicly traded or ceasing operations. 22 *The sale of our common stock to Aspire Capital may cause substantial dilution to our existing stockholders and the sale of the shares of common stock acquired by Aspire Capital could cause the price of our common stock to decline. Under the Purchase Agreement, we have issued to Aspire Capital the Commitment Shares, and may sell to Aspire Capital up to an additional $10.0 million of our common stock. It is anticipated that these additional shares will be sold to Aspire Capital over a period of up to 24 months from February 2011. The number of shares ultimately offered for sale by Aspire Capital is dependent upon the number of shares that we elect to sell to Aspire Capital under the Purchase Agreement. Depending upon market liquidity at the time, sales of shares of our common stock to Aspire Capital under the Purchase Agreement may cause the trading price of our common stock to decline. Aspire Capital may not ultimately purchase all of the $10.0 million of our common stock issuable pursuant to the Purchase Agreement. Aspire Capital may sell all, some or none of the shares it acquires pursuant to the Purchase Agreement, including the Commitment Shares that had been issued to Aspire Capital. Sales by Aspire Capital of shares acquired pursuant to the Purchase Agreement may result in substantial dilution to the interests of other holders of our common stock. The sale of a substantial number of shares of our common stock to Aspire Capital pursuant to the Purchase Agreement, or anticipation of such sales, could make it more difficult for us to sell equity or equity−related securities in the future at a time and at a price that we might otherwise wish to effect sales. However, we have the right to control the timing and amount of any sales of our shares to Aspire Capital, and the Purchase Agreement may be terminated by us at any time at our discretion without any further cost to us. *We have a history of net losses, which we expect to continue for the foreseeable future, and we are unable to predict the extent of future losses or when we will become profitable, if at all. Except for the three months ended September 30, 2010 and the six months ended December 31, 2010, in which we recorded net income due to entering into the License Agreement with Intuitive Surgical, we have incurred net losses since our inception in October1997. As of March31,2011, our accumulated deficit was approximately $121.0 million. We expect to incur substantial additional losses until we can achieve significant commercial sales of our products, which depend upon a number of factors, including increased commercial sales of our C-Port and PAS-Port systems in the United States and receipt of regulatory clearance or approval and market adoption of additional proposed products in the United States, including the Microcutter XPRESS 30 in particular. We commenced commercial sales of the C-Port system in Europe in 2004 and in the United States in 2006 and of the PAS-Port system in Europe in 2003, in Japan in 2004 and in the United States in September2008. Our cost of product sales was 85% and 93% of our net product sales for the nine months ended March31,2011 and 2010, respectively. Our cost of product sales was 98% and 79% of our net product sales for fiscal years 2010 and 2009, respectively. We expect high cost of product sales to continue for the foreseeable future. If, over the long term, we are unable to reduce our cost of producing goods and expenses relative to our net revenue, we may not achieve profitability even if we are able to generate significant sales of the C-Port and PAS-Port systems and our additional proposed products. Our failure to achieve and sustain profitability would negatively impact the market price of our common stock. Creditors may have rights to our assets that are senior to our stockholders. On August 17, 2010, we paid off the remaining $1.4 million principal balance of our note payable to Century Medical, Inc. and, therefore, no longer have any outstanding debt obligations. However, any future arrangements with creditors may allow these creditors to liquidate our assets, which may include our intellectual property rights, if we are in default or breach of our debt obligations for a continued period of time. The proceeds of any sale or liquidation of our assets under these circumstances would be applied first to any of our debt obligations that would have priority over any of our capital stock. After satisfaction of our debt obligations, we may have little or no proceeds left under these circumstances to distribute to the holders of our capital stock. Our quarterly operating results and stock price may fluctuate significantly. We expect our operating results to be subject to quarterly fluctuations. The revenue we generate, if any, and our operating results will be affected by numerous factors, many of which are beyond our control, including: • the extent of our ongoing research and development programs and related costs, including costs related to the development of the Microcutter XPRESS 30 and additional potential products in our anticipated microcutter product line; • our ability to enter into additional license, development and/or collaboration agreements with respect to our technology, and the terms thereof; 23 • market acceptance and adoption of our current products or future products that we may commercialize; • our level of revenues; • costs associated with our sales and marketing initiatives and manufacturing activities; • costs and timing of obtaining and maintaining FDA and other regulatory clearances and approvals for our products and potential additional products; • securing, maintaining and enforcing intellectual property rights and the costs thereof; • the extent to which we access capital under the Purchase Agreement with Aspire Capital; and • the effects of competing technological and market developments. Quarterly fluctuations in our operating results may, in turn, cause the price of our stock to fluctuate substantially. Risks Related to Our Business We are dependent upon the success of our current products to generate revenue in the near term, and we have U.S. regulatory clearance for our C-Port and PAS-Port systems only. We cannot be certain that the C-Port and PAS-Port systems will be successfully commercialized in the United States. If we are unable to successfully commercialize our products in the United States, our ability to generate higher revenue will be significantly delayed or halted, and our business will be harmed. We have expended significant time, money and effort in the development of our current commercial products, the C-Port systems and the PAS-Port system. If we are not successful in commercializing our C-Port and PAS-Port systems, we may never generate substantial revenue, our business, financial condition and results of operations would be materially and adversely affected, and we may be forced to cease operations. We commenced sales of our C-Port xA system in December 2006 (after introduction of our original C-Port system in January2006), our C-Port Flex A in April 2007 and our C-Port X-CHANGE in December2007. We commenced U.S. sales of our PAS-Port system in September2008. We anticipate that our ability to increase our revenue significantly will depend on the continued adoption of our current PAS-Port and C-Port systems in the United States and commercialization of additional products, including the Microcutter XPRESS 30 in particular. We may not be successful in our efforts to expand our product portfolio, and our failure to do so could cause our business and prospects to suffer. We intend to use our knowledge and expertise in anastomotic technologies to discover, develop and commercialize new applications in additional markets. In particular, we are developing the Microcutter XPRESS 30, an endoscopic microcutter intended for use by general, thoracic, gynecologic, bariatric and urologic surgeons, and other potential products in our anticipated microcutter product line. We have not yet commenced human testing of this device. Significant additional research and development and financial resources will be required to develop the Microcutter XPRESS 30 into a commercially viable product and to obtain necessary regulatory approvals to commercialize the device. We cannot assure you that our development efforts will be successful or that they will be completed within our publicly stated anticipated timelines, and we may never be successful in developing a viable product for the markets intended to be addressed by the Microcutter XPRESS 30 or other potential microcutter products. Our failure to successfully develop the Microcutter XPRESS 30 and/or other microcutter products would have a material adverse effect on our business, growth prospects and ability to raise additional capital. Our products may never gain any significant degree of market acceptance, and a lack of market acceptance would have a material adverse effect on our business. To date, our anastomoses products have not gained, and we cannot assure you that our anastomoses products or any other products that we may develop will gain, any significant degree of market acceptance among physicians or patients. We believe that recommendations by physicians will be essential for market acceptance of our products; however, we cannot assure you that significant recommendations will be obtained. Physicians will not recommend our products unless they conclude, based on clinical data and other factors, that the products represent a safe and acceptable alternative to other available options. In particular, physicians may elect not to recommend using our anastomoses products in surgical procedures until such time, if ever, as we successfully demonstrate with long-term data that our products result in patency rates comparable to or better than those achieved with hand-sewn anastomoses, and we resolve any technical limitations that may arise. 24 Assuming that we receive FDA clearance for one or more of our microcutter products, a number of factors will influence our ability to gain clinical adoption. In many surgical specialties, the use of laparoscopic and open surgical stapling devices is routine in clinical practice and an accepted standard of care. Two large companies, Johnson & Johnson and Covidien, have significant positions in the market for surgical stapling devices. For our products to be clinically adopted, they must show benefits that are significant enough for surgeons to communicate their preference and to overcome any constraints on their hospitals’ ability to purchase competing products, such as purchasing contracts, to buy one of our stapling products to replace a competing device. In addition to this obstacle, our microcutter products must demonstrate the degree of reliability that surgeons have experienced with products that they have been using for years. Market acceptance of our products also depends on our ability to demonstrate consistent quality and safety of our products. Our anticipated initial lack of human clinical data with respect to the use of any microcutter products that we may commercialize is likely to negatively impact the rate and extent of clinical adoption of the products. Any future recalls may impact physicians’ and hospitals’ perception of our products. Widespread use of our products will require the training of numerous physicians, and the time required to complete training could result in a delay or dampening of market acceptance. Even if the safety and efficacy of our products is established, physicians may elect not to use our products for a number of reasons beyond our control, including inadequate or no reimbursement from health care payors, physicians’ reluctance to use products that have not been proven through time in the market, the introduction of competing devices by our competitors and pricing for our products. Failure of our products to achieve any significant market acceptance would have a material adverse effect on our business, financial condition and results of operations. Our PAS-Port and C-Port systems and future products in our anticipated microcutter product line may face future development and regulatory difficulties. Even though the current generations of the C-Port and PAS-Port systems have received U.S. regulatory clearance, the FDA may still impose significant restrictions on the indicated uses or marketing of these products or ongoing requirements for potentially costly post-clearance studies. Any of our future products, including the Microcutter XPRESS 30, other potential microcutter products and any future generations of the C-Port or PAS-Port systems, may not obtain regulatory clearances or approvals required for marketing or may face certain types of restrictions or requirements, particularly as the FDA is in the process of revising its 510(k) clearance system to, in certain cases, require human clinical data and to prohibit the combination of multiple predicate devices as the basis for a 510(k). The process of obtaining regulatory clearances or approvals to market a medical device, particularly from the FDA, can be costly and time consuming, and there can be no assurance that such clearances or approvals will be granted on a timely basis, if at all. The FDA permits commercial distribution of most new medical devices only after the device has received 510(k) clearance or is the subject of an approved pre-market approval application, or PMA. The FDA will clear the marketing of a medical device through the 510(k) process if it is demonstrated that the new product has the same intended use, is substantially equivalent to another legally marketed device, including a 510(k)-cleared product, and otherwise meets the FDA’s requirements. We intend to seek 510(k) clearance for the Microcutter XPRESS 30. The PMA approval process is more costly, lengthy and uncertain than the 510(k) clearance process and requires the development and submission of clinical studies supporting the safety and effectiveness of the device. Product modifications may also require the submission of a new 510(k) clearance or the approval of a PMA before the modified product can be marketed. Any products that we develop that require regulatory clearance or approval, including the Microcutter XPRESS 30, may not be approved on the timelines that we currently anticipate, if approved at all. We cannot assure that any new products or any product enhancements that we develop, including the Microcutter XPRESS 30, will be subject to the shorter 510(k) clearance process instead of the more lengthy PMA requirements. Additionally, even if 510(k) or other regulatory clearance is granted for the XPRESS 30 or any other potential product, the approved indications for use may be limited, and the FDA may require additional animal or human clinical data prior to any potential approval of additional indications. In particular, we anticipate that if 510(k) clearance is granted for the XPRESS 30, the initially approved indications for use would be limited, and that the FDA would require additional data prior to any potential approval of additional indications. The European Union requires that manufacturers of medical products obtain the right to affix the CE Mark to their products before selling them in member countries of the European Union. We have received CE Mark certification for an initial microcutter surgical cutting and stapling device that we have developed. The microcutter device as to which we have received CE Mark certification is not for a device that we expect to commercialize. To maintain authorization to apply the CE Mark to future devices within the microcutter product line, we are subject to annual surveillance audits and periodic re-certification audits. If we modify existing products or develop new products in the future, we may need to apply for permission to affix the CE Mark to such products. We do not know whether we will be able to obtain permission to affix the CE Mark for new or modified products or whether we will continue to meet the quality and safety standards required to maintain the authorization that we have received. If we are unable to maintain authorization to affix the CE Mark to microcutter products, we will not be able to sell these products in member countries of the European Union, which would have a material adverse effect on our results of operations. 25 Regulatory agencies subject a product, its manufacturer and the manufacturer’s facilities to continual review, regulation and periodic inspections. If a regulatory agency discovers previously unknown problems with a product, including adverse events of unanticipated severity or frequency, or problems with the facility where the product is manufactured, a regulatory agency may impose restrictions on that product, our collaborators or us, including requiring withdrawal of the product from the market. Our products will also be subject to ongoing FDA requirements for the labeling, packaging, storage, advertising, promotion, record-keeping and submission of safety and other post-market information on the product. If our products fail to comply with applicable regulatory requirements, a regulatory agency may impose any of the following sanctions: • warning letters, fines, injunctions, consent decrees and civil penalties; • customer notifications, repair, replacement, refunds, recall or seizure of our products; • operating restrictions, partial suspension or total shutdown of production; • delay in processing marketing applications for new products or modifications to existing products; • withdrawing approvals that have already been granted; and • criminal prosecution. To market any products internationally, we must establish and comply with numerous and varying regulatory requirements of other countries regarding safety and efficacy. Approval procedures vary among countries and can involve additional product testing and additional administrative review periods. The time required to obtain approval in other countries might differ from that required to obtain FDA clearance or approval. The regulatory approval process in other countries may include all of the risks detailed above regarding FDA clearance or approval in the United States. Regulatory approval in one country does not ensure regulatory approval in another, but a failure or delay in obtaining regulatory approval in one country may negatively impact the regulatory process in others. Failure to obtain regulatory approval in other countries or any delay or setback in obtaining such approval could have the same adverse effects detailed above regarding FDA clearance or approval in the United States, including the risk that our products may not be approved for use under all of the circumstances requested, which could limit the uses of our products and adversely impact potential product sales, and that such clearance or approval may require costly, post-marketing follow-up studies. If we fail to comply with applicable foreign regulatory requirements, we may be subject to fines, suspension or withdrawal of regulatory approvals, product recalls, seizure of products, operating restrictions and criminal prosecution. If we do not achieve our projected development goals in the time frames we announce and expect, the commercialization of our product candidates may be delayed and, as a result, our stock price may decline. From time to time, we may estimate and publicly announce the timing anticipated for the accomplishment of various clinical, regulatory and other product development goals, which we sometimes refer to as milestones. These milestones may include the initiation of use of products or potential products in humans, the release of data from our clinical trials, receipt of clearances or approvals from regulatory authorities, other clinical and regulatory events or the commercial launch of new products. These estimates are based on a variety of assumptions. The actual timing of these milestones can vary dramatically compared to our estimates, in some cases for reasons beyond our control. If we do not meet these milestones as publicly announced, the commercialization of our products may be delayed and, as a result, our stock price may decline. Our manufacturing facilities, and those of our suppliers, must comply with applicable regulatory requirements. Failure of our manufacturing facilities to comply with quality requirements would harm our business and our results of operations. Our manufacturing facilities and processes are subject to periodic inspections and audits by various U.S. federal, U.S. state and foreign regulatory agencies. For example, our facilities have been inspected by State of California regulatory authorities pursuant to granting a California Device Manufacturing License and by the FDA. Additionally, to market products in Europe, we are required to maintain ISO 13485:2003 certification and are subject to periodic surveillance audits. We are currently ISO 13485:2003 certified; however, our failure to maintain necessary regulatory approvals for our manufacturing facilities could prevent us from manufacturing and selling our products. 26 Additionally, our manufacturing processes and, in some cases, those of our suppliers are required to comply with FDA's Quality System Regulation, or QSR, which covers the procedures and documentation of the design, testing, production, control, quality assurance, labeling, packaging, storage and shipping of our products, including the PAS-Port and C-Port systems. We are also subject to similar state requirements and licenses. In addition, we must engage in extensive record keeping and reporting and must make available our manufacturing facilities and records for periodic inspections by governmental agencies, including FDA, state authorities and comparable agencies in other countries. If we fail a QSR inspection, our operations could be disrupted and our manufacturing interrupted. Failure to take adequate corrective action in response to an adverse QSR inspection could result in, among other things, a shut-down of our manufacturing operations, significant fines, suspension of product distribution or other operating restrictions, seizures or recalls of our devices and criminal prosecutions, any of which would cause our business to suffer. Furthermore, our key component suppliers may not currently be or may not continue to be in compliance with applicable regulatory requirements, which may result in manufacturing delays for our products and cause our revenue to decline. We may also be required to recall our products due to manufacturing supply defects. If we issue recalls of our products in the future, our revenue and business could be harmed. If we are unable to establish sales and marketing capabilities or enter into and maintain arrangements with third parties to market and sell our products, our business may be harmed. We have limited experience as a company in the sale, marketing and distribution of our products. Century Medical is responsible for marketing and commercialization of the PAS-Port system in Japan. To promote our current and future products in the United States and Europe, we must develop our sales, marketing and distribution capabilities or make arrangements with third parties to perform these services. Competition for qualified sales personnel is intense. Developing a sales force is expensive and time consuming and could delay any product launch. We may be unable to establish and manage an effective sales force in a timely or cost-effective manner, if at all, and any sales force we do establish may not be capable of generating sufficient demand for our products. We have entered into arrangements with third parties to perform sales and marketing services, which may result in lower product sales than if we directly marketed and sold our products. We expect to rely on third-party distributors for substantially all of our international sales. If we are unable to establish adequate sales and marketing capabilities, independently or with others, we may not be able to generate significant revenue and may not become profitable. For our microcutter products, we will have to compete for sales and acceptance of our products against two large companies, Johnson & Johnson and Covidien, with large sales forces and significant market positions. Lack of third-party coverage and reimbursement for our products could delay or limit their adoption. We may experience limited sales growth resulting from limitations on reimbursements made to purchasers of our products by third-party payors, and we cannot assure you that our sales will not be impeded and our business harmed if third-party payors fail to provide reimbursement that hospitals view as adequate. In the United States, our products will be purchased primarily by medical institutions, which then bill various third-party payors, such as the Centers for Medicare & Medicaid Services, or CMS, which administer the Medicare program, and other government programs and private insurance plans, for the health care services provided to their patients. The process involved in applying for coverage and incremental reimbursement from CMS is lengthy and expensive. Under current CMS reimbursement policies, CMS offers a process to obtain add-on payment for a new medical technology when the existing Diagnosis-Related Group, or DRG, prospective payment rate is inadequate. To obtain add-on payment, a technology must be considered “new,” demonstrate substantial improvement in care and exceed certain payment thresholds. Add-on payments are made for no less than two years and no more than three years. We must demonstrate the safety and effectiveness of our technology to the FDA in addition to CMS requirements before add-on payments can be made. Further, Medicare coverage is based on our ability to demonstrate the treatment is “reasonable and necessary” for Medicare beneficiaries. In November2006, CMS denied our request for an add-on payment with respect to our C-Port systems. According to CMS, we met the “new” criteria and exceeded the payment threshold but did not in their view demonstrate substantial improvement in care. Even if our products receive FDA and other regulatory clearance or approval, they may not be granted coverage and reimbursement in the foreseeable future, if at all. Moreover, many private payors look to CMS in setting their reimbursement policies and amounts. If CMS or other agencies limit coverage or decrease or limit reimbursement payments for doctors and hospitals, this may affect coverage and reimbursement determinations by many private payors. 27 We cannot assure you that CMS will provide coverage and reimbursement for our products. If a medical device does not receive incremental reimbursement from CMS, then a medical institution would have to absorb the cost of our products as part of the cost of the procedure in which the products are used. Acute care hospitals are now generally reimbursed by CMS for inpatient operating costs under a Medicare hospital inpatient prospective payment system. Under the Medicare hospital inpatient prospective payment system, acute care hospitals receive a fixed payment amount for each covered hospitalized patient based upon the DRG to which the inpatient stay is assigned, regardless of the actual cost of the services provided. At this time, we do not know the extent to which medical institutions would consider insurers' payment levels adequate to cover the cost of our products. Failure by hospitals and physicians to receive an amount that they consider to be adequate reimbursement for procedures in which our products are used could deter them from purchasing our products and limit our revenue growth. In addition, pre-determined DRG payments may decline over time, which could deter medical institutions from purchasing our products. If medical institutions are unable to justify the costs of our products, they may refuse to purchase them, which would significantly harm our business. We have limited data regarding the safety and efficacy of the PAS-Port and C-Port systems. Any data that is generated in the future may not be positive or consistent with our existing data, which would affect market acceptance and the rate at which our devices are adopted. The C-Port and PAS-Port systems are innovative products, and our success in the near-term depends upon their acceptance by the medical community as safe and effective. An important factor upon which the efficacy of the C-Port and PAS-Port systems will be measured is long-term data regarding the duration of patency, or openness, of the artery or the graft vessel. Equally important will be physicians' perceptions of the safety of our products. Our technology is relatively new in cardiac bypass surgery, and the results of short-term clinical experience of the C-Port and PAS-Port systems do not necessarily predict long-term clinical benefit. We believe that physicians will compare long-term patency for the C-Port and PAS-Port devices against alternative procedures, such as hand-sewn anastomoses. If the long-term rates of patency do not meet physicians' expectations, or if physicians find our devices unsafe, the C-Port and PAS-Port systems may not become widely adopted and physicians may recommend alternative treatments for their patients. In addition, we have recently commenced U.S. commercialization of our C-Port and PAS-Port systems. Any adverse experiences of physicians using the C-Port and PAS-Port systems, or adverse outcomes to patients, may deter physicians from using our products and negatively impact product adoption. Our C-Port and PAS-Port systems were designed for use with venous grafts. Additionally, while our indications for use of the C-Port system cleared by the FDA refer broadly to grafts, we have studied the use of the C-Port systems only with venous grafts and not with arterial grafts. Using the C-Port systems with arterial grafts may not yield patency rates or material adverse cardiac event rates comparable to those found in our clinical trials using venous grafts, which could negatively affect market acceptance of our C-Port systems. In addition, the clips and staples deployed by our products are made of 316L medical-grade stainless steel, to which some patients are allergic. These allergies, especially if unknown or not previously diagnosed, may result in adverse reactions that negatively affect the patency of the anastomoses or the healing of the implants and may therefore adversely affect outcomes, particularly when compared to anastomoses performed with other materials, such as sutures. Additionally, in the event a surgeon, during the course of surgery, determines that it is necessary to convert to a hand-sewn anastomosis and to remove an anastomosis created by one of our products, the removal of the implants may result in more damage to the target vessel (such as the aorta or coronary artery) than would typically be encountered during removal of a hand-sewn anastomosis. Moreover, the removal may damage the target vessel to an extent that could further complicate construction of a replacement hand-sewn or automated anastomosis, which could be detrimental to patient outcome. These or other issues, if experienced, could limit physician adoption of our products. Even if the data collected from future clinical studies or clinical experience indicates positive results, each physician's actual experience with our devices outside the clinical study setting may vary. Clinical studies conducted with the C-Port and PAS-Port systems have involved procedures performed by physicians who are technically proficient, high-volume users of the C-Port and PAS-Port systems. Consequently, both short- and long-term results reported in these studies may be significantly more favorable than typical results of practicing physicians, which could negatively impact rates of adoption of the C-Port and PAS-Port systems. 28 Any clinical trials that we may conduct may not begin on time, or at all, and may not be completed on schedule, or at all. The commencement or completion of any of our clinical trials may be delayed or halted for numerous reasons, including, but not limited to, the following: • the FDA or other regulatory authorities suspend or place on hold a clinical trial, or do not approve a clinical trial protocol or a clinical trial; • the data and safety monitoring committee of a clinical trial recommends that a trial be placed on hold or suspended; • patients do not enroll in clinical trials at the rate we expect; • patients are not followed-up at the rate we expect; • clinical trial sites decide not to participate or cease participation in a clinical trial; • patients experience adverse side effects or events related to our products; • patients die or suffer adverse medical effects during a clinical trial for a variety of reasons, which may not be related to our product candidates, including the advanced stage of their disease and other medical problems; • third-party clinical investigators do not perform our clinical trials on our anticipated schedule or consistent with the clinical trial protocol and good clinical practices, or other third-party organizations do not perform data collection and analysis in a timely or accurate manner; • regulatory inspections of our clinical trials or manufacturing facilities may, among other things, require us to undertake corrective action or suspend or terminate our clinical trials if investigators find us not to be in compliance with regulatory requirements; • third-party suppliers fail to provide us with critical components that conform to design and performance specifications; • the failure of our manufacturing processes to produce finished products that conform to design and performance specifications; • changes in governmental regulations or administrative actions; • the interim results of the clinical trial are inconclusive or negative; • pre-clinical or clinical data is interpreted by third parties in different ways; or • our trial design, although approved, is inadequate to demonstrate safety and/or efficacy. Clinical trials sometimes experience delays related to outcomes experienced during the course of the trials. For example, in our PAS-Port pivotal trial, we had an administrative hold of the trial related to an adverse event, which lasted approximately 72 hours while the adverse event was investigated. The data safety monitoring board subsequently concluded that there was no clear evidence that our device had caused the adverse event, and enrollment continued. While this event was resolved in a timely manner and did not result in any material delay in the trial, future similar or other types of events could lead to more significant delays or other effects in future trials. Clinical trials may require the enrollment of large numbers of patients, and suitable patients may be difficult to identify and recruit. Patient enrollment in clinical trials and completion of patient follow-up in clinical trials depend on many factors, including the size of the patient population, the nature of the trial protocol, the proximity of patients to clinical sites and the eligibility criteria for the study and patient compliance. For example, patients may be discouraged from enrolling in our clinical trials if the trial protocol requires them to undergo extensive post-treatment procedures to assess the safety and effectiveness of our product candidates, or they may be persuaded to participate in contemporaneous trials of competitive products. Delays in patient enrollment or failure of patients to continue to participate in a study may cause an increase in costs and delays or result in the failure of the trial. Our clinical trial costs will increase if we have material delays in our clinical trials or if we need to perform more or larger clinical trials than planned. Adverse events during a clinical trial could cause us to repeat a trial, terminate a trial or cancel an entire program. 29 If the third parties on whom we rely to conduct our clinical trials do not perform as contractually required or expected, we may not be able to obtain regulatory approval for or commercialize our product candidates. We do not have the ability to independently conduct clinical trials for our product candidates, and we must rely on third parties, such as contract research organizations, medical institutions, clinical investigators and contract laboratories, to conduct our clinical trials. In addition, we rely on third parties to assist with our pre-clinical development of product candidates. Furthermore, our third-party clinical trial investigators may be delayed in conducting our clinical trials for reasons outside of their control, such as changes in regulations, delays in enrollment, and the like. If these third parties do not successfully carry out their contractual duties or regulatory obligations or meet expected deadlines, if these third parties need to be replaced or if the quality or accuracy of the data they obtain is compromised due to the failure to adhere to our clinical protocols or regulatory requirements or for other reasons, our clinical trials may be extended, delayed, suspended or terminated, and we may not be able to obtain regulatory approval for or successfully commercialize our product candidates on a timely basis, if at all. *Because one customer accounts for a substantial portion of our product sales, the loss of this significant customer would cause a substantial decline in our revenue. We derive a substantial portion of our revenue from sales to Century Medical, our distributor in Japan. The loss of Century Medical as a customer would cause a decrease in revenue and, consequently, an increase in net loss. For the nine months ended March31,2011 and 2010, sales to Century Medical accounted for approximately 22% and 19%, respectively, of our total product sales. For fiscal years 2010 and 2009, sales to Century Medical accounted for approximately 23% and 15%, respectively, of our total product sales. We expect that Century Medical will continue to account for a substantial portion of our sales in the near term. As a result, if we lose Century Medical as a customer, our revenue and net loss would be adversely affected. In addition, other customers that have accounted for significant revenue in the past may not generate revenue in any future period. The failure to obtain new significant customers or additional orders from existing customers will materially affect our operating results. If our competitors have products that are approved in advance of ours, marketed more effectively or demonstrated to be more effective than ours, our commercial opportunity will be reduced or eliminated and our business will be harmed. The market for anastomotic solutions and cardiac bypass products is competitive. Competitors include a variety of public and private companies that currently offer or are developing cardiac surgery products generally and automated anastomotic systems specifically that would compete directly with ours. We believe that the primary competitive factors in the market for medical devices used in the treatment of coronary artery disease include: • improved patient outcomes; • access to and acceptance by leading physicians; • product quality and reliability; • ease of use; • device cost-effectiveness; • training and support; • novelty; • physician relationships; and • sales and marketing capabilities. We may be unable to compete successfully on the basis of any one or more of these factors, which could have a material adverse affect on our business, financial condition and results of operations. 30 A number of different technologies exist or are under development for performing anastomoses, including sutures, mechanical anastomotic devices, suture-based anastomotic devices and shunting devices. Currently, substantially all anastomoses are performed with sutures and, for the foreseeable future we believe that sutures will continue to be the principal alternative to our anastomotic products. Sutures are far less expensive than our automated anastomotic products, and other anastomotic devices may be less expensive than our own. Surgeons, who have been using sutures for their entire careers, may be reluctant to consider alternative technologies, despite potential advantages. Any resistance to change among practitioners could delay or hinder market acceptance of our products, which would have a material adverse effect on our business. Cardiovascular diseases may also be treated by other methods that do not require anastomoses, including, interventional techniques such as balloon angioplasty with or without the use of stents, pharmaceuticals, atherectomy catheters and lasers. Several of these alternative treatments are widely accepted in the medical community and have a long history of use. In addition, technological advances with other therapies for cardiovascular disease, such as drugs, or future innovations in cardiac surgery techniques could make other methods of treating these diseases more effective or lower cost than bypass procedures. For example, the number of bypass procedures in the United States and other major markets has declined in recent years and is expected to decline in the years ahead because competing treatments are, in many cases, far less invasive and provide acceptable clinical outcomes. Many companies working on treatments that do not require anastomoses may have significantly greater financial, manufacturing, marketing, distribution and technical resources and experience than we have. Many of our competitors have significantly greater financial resources and expertise in research and development, manufacturing, pre-clinical testing, clinical trials, obtaining regulatory clearance or approval and marketing approved products than we do. Smaller or early-stage companies may also prove to be significant competitors, particularly through collaborative arrangements with large and established companies. Our competitors may succeed in developing technologies and therapies that are more effective, better tolerated or less costly than any that we are developing or that would render our product candidates obsolete and noncompetitive. Our competitors may succeed in obtaining clearance or approval from the FDA and foreign regulatory authorities for their products sooner than we do for ours. We will also face competition from these third parties in recruiting and retaining qualified scientific and management personnel, establishing clinical trial sites and patient enrollment for clinical trials and in acquiring and in-licensing technologies and products complementary to our programs or advantageous to our business. The Microcutter XPRESS 30, if it receives FDA clearance and is successfully launched, would compete in the market for laparoscopic stapling and cutting devices in the United States. We believe the principal competitive factors in the market for laparascopic staplers include: • reduced product size; • ease of use; • product quality and reliability; • multi-fire capability; • device cost-effectiveness; • degree of articulation; • physician relationships; and • sales and marketing capabilities. Two large competitors, Ethicon Endo-Surgery, part of Johnson & Johnson, and Covidien currently control over 80% of this market. Other large competitors in the laparoscopic device market include Stryker Endoscopy and Olympus which acquired another competitor, Gyrus Medical. Ethicon Endo-Surgery and Covidien, which acquired a small competitor, Power Medical, each have large direct sales forces in the U.S. and have been the largest participants in the market for single use disposable laparoscopic stapling devices for many years. Competing against large established competitors with significant resources may make establishing a market for our products difficult. 31 We are dependent upon a number of key suppliers, including single source suppliers, the loss of which would materially harm our business. We use or rely upon sole source suppliers for certain components and services used in manufacturing our products, and we utilize materials and components supplied by third parties with which we do not have any long-term contracts. In recent years, many suppliers have ceased supplying materials for use in implantable medical devices. We cannot assure you that materials required by us will not be restricted or that we will be able to obtain sufficient quantities of such materials or services in the future. Moreover, the continued use by us of materials manufactured by third parties could subject us to liability exposure. Because we do not have long-term contracts, none of our suppliers is required to provide us with any guaranteed minimum production levels. We cannot quickly replace suppliers or establish additional new suppliers for some of our components, particularly due to both the complex nature of the manufacturing process used by our suppliers and the time and effort that may be required to obtain FDA clearance or approval or other regulatory approval to use materials from alternative suppliers. Any significant supply interruption or capacity constraints affecting our facilities or those of our suppliers would have a material adverse effect on our ability to manufacture our products and, therefore, a material adverse effect on our business, financial condition and results of operations. We have limited manufacturing experience and may encounter difficulties in increasing production to provide an adequate supply to customers. To date, our manufacturing activities have consisted primarily of producing moderate quantities of our marketed products for commercial sales in Japan, Europe and the United States. Production in increased commercial quantities will require us to expand our manufacturing capabilities and to hire and train additional personnel. We may encounter difficulties in increasing our manufacturing capacity and in manufacturing larger commercial quantities, including: • maintaining product yields; • maintaining quality control and assurance; • providing component and service availability; • maintaining adequate control policies and procedures; and • hiring and retaining qualified personnel. Difficulties encountered in increasing our manufacturing could have a material adverse effect on our business, financial condition and results of operations. The manufacture of our products is a complex and costly operation involving a number of separate processes and components. Shipment delays may negatively impact physicians' and hospitals' perception of our products and have a material adverse impact on our results of operations. In addition, the current unit costs for our products, based on limited manufacturing volumes, are very high, and it will be necessary to achieve economies of scale to become profitable. Certain of our manufacturing processes are labor intensive, and achieving significant cost reductions will depend in part upon reducing the time required to complete these processes. We cannot assure you that we will be able to achieve cost reductions in the manufacture of our products and, without these cost reductions, our business may never achieve profitability. We have considered, and will continue to consider as appropriate, manufacturing in-house certain components currently provided by third parties, as well as implementing new production processes. Manufacturing yields or costs may be adversely affected by the transition to in-house production or to new production processes, when and if these efforts are undertaken, which would materially and adversely affect our business, financial condition and results of operations. 32 *If we fail to retain key personnel, including our executive management team, we may be unable to successfully develop or commercialize our products. Our business and future operating results depend significantly on the continued contributions of our key technical personnel and senior management, including those of our co-founder, CEO and President, Bernard Hausen, M.D., Ph.D. These services and individuals would be difficult or impossible to replace and none of these individuals is subject to a post-employment non-competition agreement. While we are subject to certain severance obligations to Dr.Hausen, either he or we may terminate his employment at any time and for any lawful reason or for no reason.Additionally, although we have key-person life insurance in the amount of $3.0million on the life of Dr.Hausen, we cannot assure you that this amount would fully compensate us for the loss of Dr.Hausen's services. The loss of key employees, the failure of any key employee to perform or our inability to attract and retain skilled employees, as needed, could materially adversely affect our business, financial condition and results of operations. As of March31,2011, we had 46 employees. Our business and future operating results depend significantly on our ability to attract and retain qualified management, manufacturing, technical, marketing, sales and support personnel for our operations. Competition for such personnel is intense, and there can be no assurance that we will be successful in attracting or retaining such personnel. We will need to maintain an appropriate level of managerial, operational, financial and other resources to manage and fund our operations and clinical trials, continue our research and development activities and commercialize our products, and we expect our past reductions in force will impair our ability to maintain or increase our product sales. It is possible that our management and scientific personnel, systems and facilities currently in place may not be adequate to maintain future operating activities, and we may be required to effect additional reductions in force. We may in the future be a party to patent litigation and administrative proceedings that could be costly and could interfere with our ability to sell our products. The medical device industry has been characterized by extensive litigation regarding patents and other intellectual property rights, and companies in the industry have used intellectual property litigation to gain a competitive advantage. We may become a party to patent infringement claims and litigation or interference proceedings declared by the U.S. Patent and Trademark Office to determine the priority of inventions. The defense and prosecution of these matters are both costly and time consuming. Additionally, we may need to commence proceedings against others to enforce our patents, to protect our trade secrets or know-how or to determine the enforceability, scope and validity of the proprietary rights of others. These proceedings would result in substantial expense to us and significant diversion of effort by our technical and management personnel. We are aware of patents issued to third parties that contain subject matter related to our technology. We cannot assure you that these or other third parties will not assert that our products and systems infringe the claims in their patents or seek to expand their patent claims to cover aspects of our products and systems. An adverse determination in litigation or interference proceedings to which we may become a party could subject us to significant liabilities or require us to seek licenses. In addition, if we are found to willfully infringe third-party patents, we could be required to pay treble damages in addition to other penalties. Although patent and intellectual property disputes in the medical device area have often been settled through licensing or similar arrangements, costs associated with these arrangements may be substantial and could include ongoing royalties. We may be unable to obtain necessary licenses on satisfactory terms, if at all. If we do not obtain necessary licenses, we may be required to redesign our products to avoid infringement, and it may not be possible to do so effectively. Adverse determinations in a judicial or administrative proceeding or failure to obtain necessary licenses could prevent us from manufacturing and selling the C-Port or PAS-Port systems or any other product we may develop, which would have a significant adverse impact on our business. Intellectual property rights may not provide adequate protection, which may permit third parties to compete against us more effectively. We rely upon patents, trade secret laws and confidentiality agreements to protect our technology and products. Our pending patent applications may not issue as patents or, if issued, may not issue in a form that will be advantageous to us. Any patents we have obtained or will obtain in the future might be invalidated or circumvented by third parties. If any challenges are successful, competitors might be able to market products and use manufacturing processes that are substantially similar to ours. We may not be able to prevent the unauthorized disclosure or use of our technical knowledge or other trade secrets by consultants, vendors or former or current employees, despite the existence generally of confidentiality agreements and other contractual restrictions. Monitoring unauthorized use and disclosure of our intellectual property is difficult, and we do not know whether the steps we have taken to protect our intellectual property will be adequate. In addition, the laws of many foreign countries may not protect our intellectual property rights to the same extent as the laws of the United States. To the extent that our intellectual property protection is inadequate, we are exposed to a greater risk of direct competition. In addition, competitors could purchase any of our products and attempt to replicate some or all of the competitive advantages we derive from our development efforts or design around our protected technology. If our intellectual property is not adequately protected against competitors' products and methods, our competitive position could be adversely affected, as could our business. 33 We also rely upon trade secrets, technical know-how and continuing technological innovation to develop and maintain our competitive position. We require our employees, consultants and advisors to execute appropriate confidentiality and assignment-of-inventions agreements with us. These agreements typically provide that all materials and confidential information developed or made known to the individual during the course of the individual's relationship with us be kept confidential and not disclosed to third parties except in specific circumstances and that all inventions arising out of the individual's relationship with us shall be our exclusive property. These agreements may be breached, and in some instances, we may not have an appropriate remedy available for breach of the agreements. Furthermore, our competitors may independently develop substantially equivalent proprietary information and techniques, reverse engineer our information and techniques, or otherwise gain access to our proprietary technology. Our products face the risk of technological obsolescence, which, if realized, could have a material adverse effect on our business. The medical device industry is characterized by rapid and significant technological change. There can be no assurance that third parties will not succeed in developing or marketing technologies and products that are more effective than ours or that would render our technology and products obsolete or noncompetitive. Additionally, new, less invasive surgical procedures and medications could be developed that replace or reduce the importance of current procedures that use our products. Accordingly, our success will depend in part upon our ability to respond quickly to medical and technological changes through the development and introduction of new products. The relative speed with which we can develop products, complete clinical testing and regulatory clearance or approval processes, train physicians in the use of our products, gain reimbursement acceptance, and supply commercial quantities of products to the market are expected to be important competitive factors. Product development involves a high degree of risk, and we cannot assure you that our new product development efforts will result in any commercially successful products. We have experienced delays in completing the development and commercialization of our planned products, and there can be no assurance that these delays will not continue or recur in the future. Any delays could result in a loss of market acceptance and market share. We may be subject, directly or indirectly, to federal and state healthcare fraud and abuse laws and regulations and, if we are unable to fully comply with such laws, could face substantial penalties. Our operations may be directly or indirectly affected by various broad state and federal healthcare fraud and abuse laws, including the federal healthcare program Anti-Kickback Statute, which prohibits any person from knowingly and willfully offering, paying, soliciting or receiving remuneration, directly or indirectly, to induce or reward either the referral of an individual, or the furnishing or arranging for an item or service, for which payment may be made under federal healthcare programs, such as the Medicare and Medicaid programs. Foreign sales of our products are also subject to similar fraud and abuse laws, including application of the U.S. Foreign Corrupt Practices Act. If our operations, including any consulting arrangements we may enter into with physicians who use our products, are found to be in violation of these laws, we or our officers may be subject to civil or criminal penalties, including large monetary penalties, damages, fines, imprisonment and exclusion from Medicare and Medicaid program participation. If enforcement action were to occur, our business and financial condition would be harmed. We could be exposed to significant product liability claims, which could be time consuming and costly to defend, divert management attention, and adversely impact our ability to obtain and maintain insurance coverage. The expense and potential unavailability of insurance coverage for our company or our customers could adversely affect our ability to sell our products, which would adversely affect our business. The testing, manufacture, marketing, and sale of our products involve an inherent risk that product liability claims will be asserted against us. Additionally, we are currently training physicians in the United States on the use of our C-Port and PAS-Port systems. During training, patients may be harmed, which could also lead to product liability claims. Product liability claims or other claims related to our products, or their off-label use, regardless of their merits or outcomes, could harm our reputation in the industry, reduce our product sales, lead to significant legal fees, and result in the diversion of management's attention from managing our business. Although we maintain product liability insurance in the amount of $10,000,000, we may not have sufficient insurance coverage to fully cover the costs of any claim or any ultimate damages we might be required to pay. We may not be able to obtain insurance in amounts or scope sufficient to provide us with adequate coverage against all potential liabilities. Any product liability claims brought against us, with or without merit, could increase our product liability insurance rates or prevent us from securing continuing coverage. Product liability claims in excess of our insurance coverage would be paid out of cash reserves, harming our financial condition and adversely affecting our operating results. 34 Some of our customers and prospective customers may have difficulty in procuring or maintaining liability insurance to cover their operations and use of the C-Port or PAS-Port systems. Medical malpractice carriers are withdrawing coverage in certain states or substantially increasing premiums. If this trend continues or worsens, our customers may discontinue using the C-Port or PAS-Port systems and potential customers may opt against purchasing the C-Port or PAS-Port systems due to the cost or inability to procure insurance coverage. We sell our systems internationally and are subject to various risks relating to these international activities, which could adversely affect our revenue. To date, a substantial portion of our product sales has been attributable to sales in international markets. By doing business in international markets, we are exposed to risks separate and distinct from those we face in our domestic operations. Our international business may be adversely affected by changing economic conditions in foreign countries. Because most of our sales are currently denominated in U.S. dollars, if the value of the U.S. dollar increases relative to foreign currencies, our products could become more costly to the international customer and, therefore, less competitive in international markets, which could affect our results of operations. Engaging in international business inherently involves a number of other difficulties and risks, including: • export restrictions and controls relating to technology; • the availability and level of reimbursement within prevailing foreign healthcare payment systems; • pricing pressure that we may experience internationally; • required compliance with existing and changing foreign regulatory requirements and laws; • laws and business practices favoring local companies; • longer payment cycles; • difficulties in enforcing agreements and collecting receivables through certain foreign legal systems; • political and economic instability; • potentially adverse tax consequences, tariffs and other trade barriers; • international terrorism and anti-American sentiment; • difficulties and costs of staffing and managing foreign operations; and • difficulties in enforcing intellectual property rights. Our exposure to each of these risks may increase our costs, impair our ability to market and sell our products and require significant management attention. We cannot assure you that one or more of these factors will not harm our business. Our operations are currently conducted at a single location that may be at risk from earthquakes, terror attacks or other disasters. We currently conduct all of our manufacturing, development and management activities at a single location in Redwood City, California, near known earthquake fault zones. We have taken precautions to safeguard our facilities, including insurance, health and safety protocols, and off-site storage of computer data. However, any future natural disaster, such as an earthquake, or a terrorist attack, could cause substantial delays in our operations, damage or destroy our equipment or inventory and cause us to incur additional expenses. A disaster could seriously harm our business and results of operations. Our insurance does not cover earthquakes and floods and may not be adequate to cover our losses in any particular case. 35 If we use hazardous materials in a manner that causes injury, we may be liable for damages. Our research and development and manufacturing activities involve the use of hazardous materials. Although we believe that our safety procedures for handling and disposing of these materials comply with federal, state and local laws and regulations, we cannot entirely eliminate the risk of accidental injury or contamination from the use, storage, handling or disposal of these materials. We do not carry specific hazardous waste insurance coverage, and our property and casualty and general liability insurance policies specifically exclude coverage for damages and fines arising from hazardous waste exposure or contamination. Accordingly, in the event of contamination or injury, we could be held liable for damages or penalized with fines in an amount exceeding our resources, and our clinical trials or regulatory clearances or approvals could be suspended or terminated. We may be subject to fines, penalties or injunctions if we are determined to be promoting the use of our products for unapproved or “off-label” uses. In relation to our products that have received FDA clearance or approval, our promotional materials and training methods regarding physicians will need to comply with FDA and other applicable laws and regulations. If the FDA determines that our promotional materials or training constitutes promotion of an unapproved use, it could request that we modify our training or promotional materials or subject us to regulatory enforcement actions, including the issuance of a warning letter, injunction, seizure, civil fine and/or criminal penalties. It is also possible that other federal, state or foreign enforcement authorities might take action if they consider our promotional or training materials to constitute promotion of an unapproved use, which could result in significant fines or penalties under other statutory authorities, such as laws prohibiting false claims for reimbursement. In that event, our reputation could be damaged and adoption of our products would be impaired. Risks Related to Our Common Stock The price of our common stock may continue to be volatile, and the value of an investment in our common stock may decline. An active and liquid trading market for our common stock may not develop or be sustained. Factors that could cause volatility in the market price of our common stock include, but are not limited to: • completion of development of our microcutter products, and the timing thereof; • market acceptance and adoption of our products; • regulatory clearance or approvals of or other regulatory developments with respect to our products; • volume and timing of orders for our products; • changes in earnings estimates, investors' perceptions, recommendations by securities analysts or our failure to achieve analysts' earnings estimates; • quarterly variations in our or our competitors' results of operations; • general market conditions and other factors unrelated to our operating performance or the operating performance of our competitors; • the announcement of new products or product enhancements by us or our competitors; • announcements related to patents issued to us or our competitors and to litigation; and • developments in our industry. 36 In addition, the stock prices of many companies in the medical device industry have experienced wide fluctuations that have often been unrelated to the operating performance of those companies. These factors may materially and adversely affect the market price of our common stock. *The ownership of our common stock is highly concentrated, and your interests may conflict with the interests of our existing stockholders. Our executive officers and directors and their affiliates, together with other stockholders that own 5% or more of our outstanding common stock, beneficially owned approximately 25% of our outstanding common stock as of March 31,2011. Accordingly, these stockholders have significant influence over the outcome of corporate actions requiring stockholder approval and continue to have significant influence over our operations. The interests of these stockholders may be different than the interests of other stockholders on these matters. This concentration of ownership could also have the effect of delaying or preventing a change in our control or otherwise discouraging a potential acquirer from attempting to obtain control of us, which in turn could reduce the price of our common stock. Evolving regulation of corporate governance and public disclosure will result in additional expenses and continuing uncertainty. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and The Nasdaq Stock Market rules are creating uncertainty for public companies. We are presently evaluating and monitoring developments with respect to new and proposed rules and cannot predict or estimate the amount of the additional compliance costs we may incur or the timing of such costs. These new or changed laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and as a result, their application in practice may evolve over time as new guidance is provided by courts and regulatory and governing bodies. This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. Maintaining appropriate standards of corporate governance and public disclosure will result in increased general and administrative expenses and a diversion of management time and attention from product-generating and revenue-generating activities to compliance activities. In addition, if we fail to comply with new or changed laws, regulations and standards, regulatory authorities may initiate legal proceedings against us and our business and reputation may be harmed. Our future operating results may be below securities analysts' or investors' expectations, which could cause our stock price to decline. The revenue and income potential of our products and our business model are unproven, and we may be unable to generate significant revenue or grow at the rate expected by securities analysts or investors. In addition, our costs may be higher than we, securities analysts or investors expect. If we fail to generate sufficient revenue or our costs are higher than we expect, our results of operations will suffer, which in turn could cause our stock price to decline. Our results of operations will depend upon numerous factors, including: • completion of development of our microcutter products, and the timing thereof; • FDA or other regulatory clearance or approval of our products; • demand for our products; • the performance of third-party contract manufacturers and component suppliers; • our ability to develop sales and marketing capabilities; • our ability to develop, introduce and market new or enhanced versions of our products on a timely basis; and • our ability to obtain and protect proprietary rights. Our operating results in any particular period may not be a reliable indication of our future performance. In some future quarters, our operating results may be below the expectations of securities analysts or investors. If this occurs, the price of our common stock will likely decline. 37 Anti-takeover defenses that we have in place could prevent or frustrate attempts to change our direction or management. Provisions of our certificate of incorporation and bylaws and applicable provisions of Delaware law may make it more difficult for or prevent a third party from acquiring control of us without the approval of our board of directors. These provisions: • limit who may call a special meeting of stockholders; • establish advance notice requirements for nominations for election to our board of directors or for proposing matters that can be acted upon at stockholder meetings; • prohibit cumulative voting in the election of our directors, which would otherwise permit less than a majority of stockholders to elect directors; • prohibit stockholder action by written consent, thereby requiring all stockholder actions to be taken at a meeting of our stockholders; and • provide our board of directors with the ability to designate the terms of and issue a new series of preferred stock without stockholder approval. In addition, Section203 of the Delaware General Corporation Law generally prohibits us from engaging in any business combination with certain persons who own 15% or more of our outstanding voting stock or any of our associates or affiliates who at any time in the past three years have owned 15% or more of our outstanding voting stock. These provisions may have the effect of entrenching our management team and may deprive you of the opportunity to sell your shares to potential acquirors at a premium over prevailing prices. This potential inability to obtain a control premium could reduce the price of our common stock. We may become involved in securities class action litigation that could divert management's attention and harm our business. The stock market in general, the Nasdaq Global Market and the market for medical device companies in particular, has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of those companies. Further, the market prices of securities of medical device companies have been particularly volatile. These broad market and industry factors may materially harm the market price of our common stock, regardless of our operating performance. In the past, following periods of volatility in the market price of a particular company's securities, securities class action litigation has often been brought against that company. We may become involved in this type of litigation in the future. Litigation often is expensive and diverts management's attention and resources, which could materially harm our financial condition and results of operations. We have never paid dividends on our capital stock, and we do not anticipate paying any cash dividends in the foreseeable future. We have paid no cash dividends on any of our classes of capital stock to date, and we currently intend to retain our future earnings to fund the development and growth of our business. As a result, capital appreciation, if any, of our common stock will be the sole source of gain to our stockholders for the foreseeable future. 38 ITEM 6. EXHIBITS Exhibit No. Description. Amended and Restated Certificate of Incorporation of Cardica, Inc. Ö Amended and Restated Bylaws of Cardica, Inc. (1) Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. (2) Certificate of Correction of Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. (3) Warrant dated March17, 2000 exercisable for 12,270shares of common stock. Ö Warrant dated October31, 2002 exercisable for 60,017shares of common stock. Ö Form of Warrant dated June 2007. (4) Form of Warrant dated September 2009. (5) Certification required by Rule 13a-14(a) or Rule 15d-14(a). Certification required by Rule 13a-14(a) or Rule 15d-14(a). 32.1* Certification required by Rule 13a-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. 1350). Ö Filed as exhibits to the Company's Registration Statement on Form S-1 (No. 333-129497) filed with the Securities and Exchange Commission on November 4, 2005, as amended, and incorporated herein by reference. * The certification attached as Exhibit 32.1 accompanying this Quarterly Report on Form 10-Q is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of Cardica, Inc., under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date of this Quarterly Report on Form 10-Q and irrespective of any general incorporation language contained in any such filing. Filed pursuant to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on August19, 2008, and incorporated herein by reference. Filed as an exhibit to the Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 15, 2010 and incorporated herein by reference. Filed as an exhibit to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on November 16, 2010 and incorporated herein by reference. Filed as an exhibit to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on June 13, 2007, excluding Item 3.02 and incorporated herein by reference. Filed as an exhibit to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on September 29, 2009 and incorporated herein by reference. 39 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Cardica, Inc. Date: May 10, 2011 /s/ Bernard A. Hausen Bernard A. Hausen, M.D., Ph.D. President, Chief Executive Officer, Chief Medical Officer and Director (Principal Executive Officer) Date: May 10, 2011 /s/ Robert Y. Newell Robert Y. Newell Vice President, Finance, Chief Financial Officer and Secretary (Principal Financial and Accounting Officer) 40 ExhibitIndex Exhibit No. Description. Amended and Restated Certificate of Incorporation of Cardica, Inc. Ö Amended and Restated Bylaws of Cardica, Inc. (1) Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. (2) Certificate of Correction of Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. (3) Warrant dated March17, 2000 exercisable for 12,270shares of common stock. Ö Warrant dated October31, 2002 exercisable for 60,017shares of common stock. Ö Form of Warrant dated June 2007. (4) Form of Warrant dated September 2009. (5) Certification required by Rule 13a-14(a) or Rule 15d-14(a). Certification required by Rule 13a-14(a) or Rule 15d-14(a). 32.1* Certification required by Rule 13a-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. 1350). Ö Filed as exhibits to the Company's Registration Statement on Form S-1 (No. 333-129497) filed with the Securities and Exchange Commission on November 4, 2005, as amended, and incorporated herein by reference. * The certification attached as Exhibit 32.1 accompanying this Quarterly Report on Form 10-Q is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of Cardica, Inc., under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date of this Quarterly Report on Form 10-Q and irrespective of any general incorporation language contained in any such filing. Filed pursuant to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on August19, 2008, and incorporated herein by reference. Filed as an exhibit to the Company’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 15, 2010 and incorporated herein by reference. Filed as an exhibit to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on November 16, 2010 and incorporated herein by reference. Filed as an exhibit to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on June 13, 2007, excluding Item 3.02 and incorporated herein by reference. Filed as an exhibit to the Company's Current Report on Form 8-K filed with the Securities and Exchange Commission on September 29, 2009 and incorporated herein by reference. 41
